Exhibit 10.9


Execution Version


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






WARRANT AGREEMENT
by and among
PROSPER MARKETPLACE, INC.,
PF WARRANTCO HOLDINGS, LP
and
for certain limited purposes,
NEW RESIDENTIAL INVESTMENT CORP.


Dated as of February 27, 2017







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


WARRANT AGREEMENT
THIS WARRANT AGREEMENT (this “Agreement”), dated as of February 27, 2017, is
made by and among Prosper Marketplace, Inc., a Delaware corporation (the
“Company”), PF WarrantCo Holdings, LP, a Delaware limited partnership (the
“Warrant Holder”), and solely with respect to its rights, and the performance of
its obligations, set forth in [***] hereof, New Residential Investment Corp., a
Delaware corporation (“NRZ”).
WITNESSETH:
WHEREAS, on the date hereof, the Company is issuing and delivering warrant
certificate(s) in the form of Exhibit A hereto (the “Warrant Certificates”)
evidencing warrants (“Warrants”) to purchase up to one hundred seventy seven
million seven hundred twenty thousand seven hundred and six (177,720,706) shares
of Series F Preferred Stock (such number of shares, as may hereinafter be
adjusted from time to time pursuant to a Recapitalization (as defined in the
Certificate of Incorporation)), par value $0.01 per share (“Series F Preferred
Stock”), of the Company, subject to adjustment as provided herein;
WHEREAS, contemporaneously with the signing of this Agreement, Prosper Funding
LLC, a Delaware limited liability company (“Prosper Funding”), and PF LoanCo
Funding LLC, as beneficiary (“Beneficiary”) and PF LoanCo Trust (“Purchaser”)
have entered into that certain Loan Purchase Agreement, dated as of the date
hereof (as amended from time to time, the “Loan Purchase Agreement”);
WHEREAS, contemporaneously with the signing of this Agreement, Prosper Funding,
Beneficiary and Purchaser have entered into that certain Servicing Agreement,
dated as of the date hereof (as amended from time to time, the “Servicing
Agreement”); and
WHEREAS, contemporaneously with the signing of this Agreement, Purchaser has
also become a party and is subject (as applicable) to the Stockholder Documents
(as defined below).
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements of the parties hereto herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Warrant Holder each hereby agree as follows:
ARTICLE I
Definitions
As used in this Agreement, the following terms shall have the following
meanings:
[***]
“Acceleration Event” means a Liquidation Event pursuant to Section 9.7(a), or an
LPA Warrant Acceleration Event or [***] pursuant to Section 9.7(b), in each case
that triggers acceleration of the exercisability of the Warrants pursuant to the
terms thereof.
“Accredited Investor” has the meaning set forth in Section 7.2.
“Acquisition Agreement” has the meaning set forth in clause (f) of the
definition of “Material Contract”.
“Actual Knowledge of the Company” means the actual (but not constructive or
imputed) knowledge of any individual employed by the Company listed on Annex A
of this Agreement.
“Additional Available Warrants” has the meaning set forth in Section 2.2(b).
“Additional Available Total Series F Warrants” has the meaning set forth in
Section 2.2(b).


1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


“Additional Exercisable Warrants” has the meaning set forth in Section 9.5(a).
“Additional Total Series F Warrant Shares” has the meaning set forth in Section
2.2(b).
“Additional Warrant Exercisability Period” has the meaning set forth in Section
9.4.
“Additional Warrant Exercisability Period Closing Date” has the meaning set
forth in Section 9.4.
“Additional Warrants” has the meaning set forth in Section 2.2(b).
“Adjustment Statement” has the meaning set forth in Section 4.2.
“Affiliate” means when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person. As used in this definition of Affiliate, the term “control” means
the power, directly or indirectly, to direct or cause the direction of the
management and policies of a Person, whether through ownership of such Person's
voting securities, by contract or otherwise, and the terms “affiliated”,
“controlling” and “controlled” have correlative meanings..
“Agreement” has the meaning set forth in the preamble to this Agreement.
“AML Laws” has the meaning set forth in Section 7.1(o)(iii).
“Automatic Exercise Event” has the meaning set forth in Section 3.5.
“Beneficiary” has the meaning set forth in the recitals to this Agreement.
“Board” means the board of directors of the Company.
“Business Day” means any day that is not a day on which banking institutions are
authorized or required to be closed in the State of New York, the State of
California or the State of Utah.
“Certificate of Incorporation” means the Company’s Certificate of Incorporation,
as amended and in effect as of the date hereof and as further amended from time
to time after the date hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
[***]
[***]
[***]
[***]
[***]
“Common Stock” means shares of Common Stock, par value $0.01 per share, of the
Company.
“Company” has the meaning set forth in the preamble to this Agreement, and its
successors and assigns.
“Company Competitor” means each Person listed on Annex B hereto.
“Company Schedule of Exceptions” means the exceptions to the representations and
warranties of the Company made in Article VII of this Agreement.


2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


“Company SEC Reports” means all forms, reports, statements, schedules and other
documents filed by the Company or Prosper Funding with the SEC since [***].
“Cure [***]% Test” has the meaning set forth in Section 9.2.
[***]
[***]
[***]
[***]
“Deemed Presented” means any amount of Eligible Loans deemed presented by
Prosper Funding pursuant to Section [***] of the Loan Purchase Agreement during
any [***]. For the avoidance of doubt, any Eligible Loans deemed presented by
Purchaser for purposes of Section [***] of the Loan Purchase Agreement shall be
deemed presented for purposes of (a) calculating the Minimum Monthly Purchase
Test and the Term Monthly Minimum Shortfall Amount and (b) the exercisability of
warrants, in each case pursuant to Section 9.2, Section 9.3 and Section 9.4
hereof.
“Deemed Purchased” means any amount of Eligible Loans (a) with respect to which
Prosper Funding [***] or (b) deemed purchased by Purchaser pursuant to Section
2.9(e) of the Loan Purchase Agreement during any [***]. For the avoidance of
doubt, any Eligible Loans deemed purchased by Purchaser for purposes of Section
[***] of the Loan Purchase Agreement shall be deemed purchased for purposes of
(i) calculating the Maximum Monthly Purchase Amount, the Minimum Monthly
Purchase Amount, the Minimum Monthly Purchase Test and the Term Monthly Minimum
Shortfall Amount and (ii) the exercisability of warrants, in each case pursuant
to Section 9.2, Section 9.3 and Section 9.4 hereof.
“Eligible Loans” has the meaning set forth in the Loan Purchase Agreement;
provided, that, for the purposes of exercisability of the Warrants, in the event
the Purchaser purchases a Loan despite the Loan not constituting an Eligible
Loan, such Warrants shall nevertheless, solely for the purposes of
exercisability of the Warrants pursuant to Section 9.2, Section 9.3 and Section
9.4, as applicable, be considered Eligible Loans.
“End-Of-Term True-Up Date” has the meaning set forth in Section 9.3.
“End-Of-Term True-Up Exercisable Warrants” has the meaning set forth in Section
9.5(a).
“Exercisability Adjustment Report” has the meaning set forth in Section 9.5(b).
“Exercise Price” has the meaning set forth in Section 3.1.
“Expiration Date” has the meaning set forth in Section 3.3.
[***]
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date hereof as consistently applied by the Company.
“Governmental Entity” means any court, administrative agency, tribunal,
department, bureau or commission or other governmental authority or
instrumentality, domestic or foreign, federal, state or local.
“Holders” means the Warrant Holder and any assignee or transferee of the Warrant
Holder pursuant to, and in accordance with, this Agreement, and any Person that
holds Underlying Securities acquired through the exercise of Warrants or the
conversion of Series F Preferred Stock and, in each case, any assignee or
transferee of such Persons pursuant to, and in accordance with, this Agreement.


3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


“including” means “including, without limitation”.
“Indebtedness” means (a) indebtedness for borrowed money or indebtedness issued
in substitution or exchange for borrowed money or for the deferred purchase
price or consideration in respect of property or services; (b) indebtedness or
other obligations evidenced by notes, bonds, debentures, letters of credit or
similar instruments (including any debt security); (c) all interest rate and
currency swaps, caps, collars and similar agreements or hedging devices or
instruments under which payments are obligated to be made, whether periodically
or upon the happening of a contingency; or (d) obligations under a lease
agreement that would be capitalized pursuant to GAAP (excluding, for the
avoidance of doubt, in the case of each of (a) through (d) of this definition
any ordinary course trade payables of, or borrower payment dependent notes or
any other similar asset-backed debt instruments issued by, the Company or its
Subsidiaries).
“Initial [***]% Test” has the meaning set forth in Section 9.2.
[***]
“Key Employee” has the meaning set forth in clause (a) of the definition of
“Related Party”.
“Knowledge of the Company” means the actual (but not constructive or imputed)
knowledge, after due inquiry, of any individual employed by the Company listed
on Annex A of this Agreement. “Due inquiry” for purposes of this definition
shall mean the reasonable due and diligent inquiry of (a) all relevant
employees, consultants and advisors of the Company and its Subsidiaries that
such individual listed on Annex A of this Agreement should reasonably believe
would have actual knowledge of the matters represented and (b) all relevant
books and records of the Company and its Subsidiaries that such individual on
Annex A of this Agreement should reasonably believe would contain information
regarding the matters represented.
“Liquidation Event” has the meaning set forth in Section 3(d) of the Amended and
Restated Certificate of Incorporation of the Company.
[***]
“Loan Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
“Loan Purchase Obligation” means an amount equal to $[***].
“LPA Warrant Acceleration Event” means each of the termination events under the
Loan Purchase Agreement set forth in Annex C hereof.
“Majority Holders” means the Holders of a majority of the Warrants and
Underlying Securities then outstanding.
“Material Contract” means each of the following contracts, commitments,
arrangements and understandings, whether written or oral, to which the Company
or any of its Subsidiaries is a party or is otherwise bound, or by which the
assets or properties of the Company or any of its Subsidiaries are bound:
(a)    any WebBank Agreement;
(b)    any loan purchase agreement, loan servicing agreement, backup servicing
agreement or agreement related to the securitization of loans;
(c)    any mortgage, indenture, note or installment obligation, or other
instrument for or relating to outstanding Indebtedness of the Company or its
Subsidiaries, or any guarantee by the Company or its Subsidiaries of any of the
foregoing;


4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


(d)    any agreement for the sale or lease (as lessor) of any of its material
assets;
(e)    any agreement for the purchase or lease (as lessee) of any material
assets;
(f)    any agreement that effected a prior acquisition, or sale, of the
business, a material portion of the assets, or the stock of another company
pursuant to which the Company or any of Subsidiaries has any outstanding
obligation, whether currently or in the future, to make payments, contingent or
otherwise (each, an “Acquisition Agreement”);
(g)    any agreement imposing on the Company or any of its Subsidiaries any
non-competition or exclusive dealing obligations;
(h)    any agreement with respect to the purchase, sale or servicing of loans
that includes a “most favored nation”, “meet or release”, “right of first
refusal”, “right of first offer” “or similar arrangements, including any
agreement with a counterparty that gives such counterparty the right to enter
into a loan purchase agreement on the same or similar terms as the terms set
forth in the Loan Purchase Agreement, or the right to otherwise benefit from or
receive, directly or indirectly, any of the terms of the Loan Purchase Agreement
(any such agreement, an “MFN Agreement”);
(i)    any agreement for the employment of any Key Employee;
(j)    any agreement concerning a partnership, joint venture or similar business
arrangement with any Person;
(k)    any agreement with a Governmental Entity, other than any consent or
settlement orders issued by, or entered into with, a Governmental Entity that
cannot be disclosed due to confidentiality restrictions; and
(l)    any agreement which (i) involves annual payment or revenue by or to the
Company or any Subsidiary of the Company in excess of $[***] or (ii) is
otherwise material to the extent relating to the conduct of the business of the
Company and its Subsidiaries.
“Maximum Monthly Purchase Amount” has the meaning set forth in the Loan Purchase
Agreement.
“MFN Agreement” has the meaning set forth in clause (h) of the definition of
“Material Contract”.
“Minimum Monthly Purchase Amount” has the meaning set forth in the Loan Purchase
Agreement.
“Minimum Monthly Purchase Test” has the meaning set forth in Section 9.3.
“Monthly Closing Date” has the meaning set forth in Section 9.2.
“Monthly Exercisable Warrants” has the meaning set forth in Section 9.5(a).
“Monthly Purchase Acceptance” has the meaning set forth in the Loan Purchase
Agreement.
“Monthly Purchase Request” has the meaning set forth in the Loan Purchase
Agreement.
“Monthly Purchase Amount” has the meaning set forth in the Loan Purchase
Agreement.
“Non-Acceleration LPA Termination Event” has the meaning set forth in Section
9.7(a).
“Non-Public Personal Information” means any “non-public personal information”
(as such term is defined in the Gramm-Leach-Bliley Act and/or the regulations
implementing the provisions of such law and relevant state law)


5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


and other personally identifiable information relating to existing or
prospective borrowers of the Company and its Subsidiaries and their existing or
prospective co-signors and guarantors (if applicable).
“Nonqualifying Income” means any amount that is treated as gross income for
purposes of Section 856 of the Code and which is not qualifying income that is
described in Section 856(c)(3) of the Code.
“Omnibus Agreement” means the Omnibus Agreement dated as of the date hereof by
and among Warrant Holder, the Company and Prosper Funding.
“OFAC” has the meaning set forth in Section 7.1(o)(iii).
“Permit” means any, in each case material, permit, approval, consent,
authorization, license, variance, or permission required by a Governmental
Entity.
“Person” means all natural persons, corporations, limited partnerships, general
partnerships, joint stock companies, limited liability companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
federal and state governments and agencies or regulatory authorities and
political subdivisions thereof, or any other entity.
“Pre-Closing Purchase Credit Amount” means an amount equal to $[***].
“Pre-Closing Purchase Credit Series F Warrant Shares” has the meaning set forth
in Section 9.1.
“Proposed Additional Warrant Exercisability Closing Statement” has the meaning
set forth in Section 9.5(a).
“Proposed End-Of-Term Closing Statement” has the meaning set forth in Section
9.5(a).
“Proposed Monthly Closing Statement” has the meaning set forth in Section
9.5(a).
“Prosper Funding” has the meaning set forth in the recitals to this Agreement.
“Purchaser” has the meaning set forth in the recitals to this Agreement.
[***]
[***]
[***]
“Reorganization” has the meaning set forth in Section 4.1(c).
“Related Party” means (a) any of the Company’s or any of its Subsidiaries’
current directors, “C-level” employees or the persons set forth on Annex D
hereto (each such director, employee or person, a “Key Employee”), (b) any
stockholders of the Company holding 5% or more of the outstanding equity
securities of the Company on a fully diluted basis, or (c) any members of the
immediate family of any of the Persons set forth in clause (a).
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
[***]
“Series F Preferred Stock” has the meaning set forth in the recitals to this
Agreement.


6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


[***]
“Servicing Agreement” has the meaning set forth in the recitals to this
Agreement.
“Stockholder Documents” means, collectively, (i) the Certificate of
Incorporation, as adopted in connection with the transactions contemplated under
this Agreement, and (ii) the Amended and Restated Voting Agreement among the
Company and the entities and persons listed on certain exhibits thereto, the
Amended and Restated Right of First Refusal and Co-Sale Agreement among the
Company and the entities and persons listed on certain exhibits thereto and the
Amended and Restated Investor Rights’ Agreement among the Company and the
entities and persons listed on certain exhibits thereto, in each case dated as
of the date hereof, and as may be amended thereafter from time to time.
“Subsidiary” of any entity means any corporation, limited liability company,
partnership or other legal entity of which such entity directly or indirectly
owns or controls at least a majority of the outstanding stock or other equity
interest having general voting power.
“Taxes”, or “Tax” means (i) any and all federal, state, local, foreign and other
taxes, levies, fees, imposts, duties and charges, in all cases in the nature of
a tax (including any interest, penalties or additions to the tax imposed in
connection therewith or with respect thereto), whether or not imposed on the
Company or its Subsidiaries, including, taxes imposed on, or measured by,
income, franchise, profits or gross receipts, and also ad valorem, value added,
sales, use, service, real or personal property, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes and customs duties, whether
disputed or not, (ii) any liability for the payment of any amounts of the type
described in (i) as a result of being (or ceasing to be) a member of an
affiliated, consolidated, combined or unitary group, and (iii) all liabilities
for the payment of any amounts described in (i) or (ii) as a result of being a
transferee of or successor to any Person, by contract or otherwise.
“Tax Returns” means returns, reports, information statements and other
documentation (including any additional or supporting material) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment, claim for refund or collection of any
Tax and shall include any amended returns required as a result of examination
adjustments made by the Internal Revenue Service or other Tax authority.
“Term” has the meaning set forth in the Loan Purchase Agreement.
“Term Monthly Minimum Shortfall Amount” has the meaning set forth in Section
9.3.
“Transaction Documents” means this Agreement, the Loan Purchase Agreement, the
Servicing Agreement, the Omnibus Agreement, the Stockholder Documents and [***].
“Total Series F Warrant Shares” has the meaning set forth in Section 2.2(a).
“Total Term Series F Warrant Shares” means the (a) Total Series F Warrant
Shares, minus (b) the Pre-Closing Purchase Credit Series F Warrant Shares.
“transfer”, “transferred”, “selling”, “sale” and “sold” means any sale,
assignment, pledge, transfer, hypothecation or other disposition or encumbrance.
“True-Up Amount” has the meaning set forth in Section 9.3.
“Unaudited Balance Sheet Date” has the meaning set forth in Section 7.1(l)(iii).
“Unaudited Company Balance Sheet” has the meaning set forth in Section
7.1(l)(iii).
“Unaudited Prosper Funding Balance Sheet” has the meaning set forth in Section
7.1(l)(iv).


7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


“Underlying Securities” means the Series F Preferred Stock issuable upon the
exercise of the Warrants, and the Common Stock issuable upon conversion of the
Series F Preferred Stock.
“Warrant Agreement” has the meaning set forth in Section 3.6.
“Warrant Certificates” has the meaning set forth in the recitals to this
Agreement.
“Warrant Holder” has the meaning set forth in the preamble to this Agreement.
“Warrants” has the meaning set forth in the recitals to this Agreement.
“WebBank Agreements” means (i) the Stand By Purchase Agreement, dated as of July
1, 2016, by and between WebBank and the Company, (ii) the Asset Sale Agreement,
dated as of July 1, 2016, by and between WebBank and Prosper Funding, (iii) the
Marketing Agreement, dated as of July 1, 2016, by and between WebBank and the
Company, (iv) the Asset Servicing Agreement, dated as of July 1, 2016, by and
between WebBank and the Company and (v) the Amended and Restated Deposit Control
Agreement, dated as of July 28, 2016 by and between WebBank, Prosper Funding and
certain other parties name therein, and (vi) each other agreement between (A)
the Company or its Subsidiaries, on the one hand, and (B) WebBank, on the other
hand, in the case of each of clauses (i) through (vi), as amended through the
date of this Agreement.
ARTICLE II    
Original Issue of Warrants
SECTION 2.1.    Form of Warrant Certificates. Each Warrant Certificate shall be
substantially in the form attached hereto as Exhibit A and shall be dated the
date on which such Warrant Certificate is signed by the Company and may have
such legends and endorsements typed, stamped, printed, lithographed or engraved
thereon as provided in Section 3.6 or as may be required to comply with any
applicable law, including applicable state or federal securities laws, or with
any applicable rule or regulation pursuant thereto.
SECTION 2.2.    Execution and Delivery of Warrant Certificates.
(a)    Simultaneously with the execution of this Agreement, the Company shall
execute and deliver to the Warrant Holder (i) Warrant Certificate No. 1
evidencing the Warrant to purchase the Pre-Closing Purchase Credit Series F
Warrant Shares and (ii) Warrant Certificate No. 2 evidencing Warrants to
collectively purchase an aggregate of up to 151,032,134 shares of Series F
Preferred Stock (together, the “Total Series F Warrant Shares”).
(b)    Simultaneously with the execution of this Agreement, the Company shall
execute and deliver to the Warrant Holder Warrant Certificate No. 3 evidencing
Warrants (the “Additional Warrants”) to collectively purchase an aggregate of up
to 16,858,078 shares of Series F Preferred Stock (the “Additional Total Series F
Warrant Shares”). In the event that a [***] occurs during the [***], in
connection with each such occurrence, an amount of Additional Warrants shall
become “Additional Available Warrants” (effective as of the date that such [***]
shall become determinable, it being understood that the Company shall notify
Warrant Holder of the amount of such [***] within [***] Business Days after each
such date on which such [***] shall become determinable) in an amount equal to
(i) the Additional Total Series F Warrant Shares, multiplied by (ii) a fraction,
(A) the numerator of which shall equal the excess of $[***] over the amount of
loans purchased or deemed purchased by the [***] (if any) for such calendar
month with respect to such [***] during the [***], and (B) the denominator of
which shall equal $[***] (the aggregate amount of shares underlying the
Additional Available Warrants, the “Additional Available Total Series F Warrant
Shares”); provided, that, for the avoidance of doubt, in the event of any
Acceleration Event or Automatic Exercise Event during the [***], any Additional
Warrants for any [***] occurring during any preceding calendar month ended prior
to that date of such Acceleration Event or Automatic Exercise Event (that have
not otherwise earlier become Additional Available Warrants) shall be deemed
Additional Available Warrants on the date immediately prior to such Acceleration
Event or Automatic Exercise Event. In the event that any Acceleration Event
occurs or is consummated, as applicable, during any calendar month during the
[***], no Additional Warrants shall become Additional Available Warrants with
respect to any [***] occurring during such applicable calendar month. For the
avoidance of doubt, for


8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


purposes of this Agreement (including this Section 2.2(b) and Section 9.4), in
no event shall there be more than [***] in aggregate during the [***], and the
aggregate amount of the initial principal balance of loans with respect all such
[***] failures shall not exceed $[***].
(c)    From time to time, the Company shall sign and deliver Warrant
Certificates in required denominations to Persons entitled thereto in connection
with any transfer or exchange of Warrants as provided in Section 8.1. The
Warrant Certificates shall be executed on behalf of the Company by any of its
duly authorized officers for the purposes thereof. In case any officer of the
Company whose signature shall have been placed upon any Warrant Certificate
shall cease to be such officer of the Company before issue and delivery thereof,
such Warrant Certificates may, nevertheless, be issued and delivered with the
same force and effect as though such Person had not ceased to be such officer of
the Company.
ARTICLE III    
Exercise Price; Exercise of Warrants and Expiration of Warrants
SECTION 3.1.    Exercise Price. Each Warrant Certificate shall entitle the
Holder thereof, subject to the provisions of this Agreement, to purchase, except
as provided in Article IV hereof, such number of shares of Series F Preferred
Stock represented thereby at an exercise price per share of Series F Preferred
Stock of $0.01 (the “Exercise Price”), subject to all adjustments made on or
prior to the date of exercise thereof as provided in this Agreement.
SECTION 3.2.    Exercise of Warrants. Any Warrants that have become exercisable
in accordance with Article IX shall be exercisable, in whole or in part, from
time to time on any Business Day in the manner provided for herein. The rights
of the Holders hereunder shall survive the exercise of any Warrants.
SECTION 3.3.    Expiration of Warrants. Any unexercised Warrants (to the extent
not otherwise earlier forfeited pursuant to the terms hereof) shall finally and
irrevocably expire on the tenth anniversary of the date hereof (the “Expiration
Date”) and the rights of the Holders of such Warrants to purchase shares of
Series F Preferred Stock shall finally and irrevocably terminate as of 5:00 p.m.
Eastern Time on the Expiration Date.
SECTION 3.4.    Method of Exercise; Payment of Exercise Price.
(a)    In order to exercise a Warrant, the Holder thereof must (i) surrender the
Warrant Certificate evidencing such Warrant to the Company, with the form on the
reverse of or attached to the Warrant Certificate duly executed, and (ii) pay in
full the Exercise Price then in effect for the shares of Series F Preferred
Stock as to which a Warrant Certificate is submitted for exercise in the manner
provided in Section 3.4(b).
(b)    The Holder of the applicable Warrant shall, within three (3) Business
Days of the exercise of a Warrant, pay the Exercise Price in full to the
Company. Such payment shall be made in cash, by bank wire transfer in
immediately available funds to an account designated by the Company in advance
thereof.
(c)    If fewer than all of the Warrants represented by a Warrant Certificate
are exercised, such Warrant Certificate shall be surrendered and a new Warrant
Certificate of the same tenor and representing the number of Warrants that were
not exercised shall promptly be executed and delivered to the Person or Persons
as may be directed in writing by the Holder (subject to the terms hereof), and
the Company shall register the new Warrant in the name of such Person or
Persons.
(d)    Upon surrender of a Warrant Certificate in accordance with the foregoing
provisions, the Company shall promptly issue the Underlying Securities, in
book-entry form, to the Holder of such Warrant Certificate, and shall, upon the
request of such Holder, deliver evidence of ownership to such Holder. Upon
payment of the Exercise Price therefor, such Holder shall be deemed to own and
have all of the rights associated with the Underlying Securities.
SECTION 3.5.    Automatic Exercise. Subject to the last sentence of this Section
3.5, unless written notice is otherwise provided by a Holder to the Company
prior to (a) the date of consummation of any acceleration of Warrants


9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


pursuant to Section 9.7 at any time during the Term or (b) the Expiration Date,
all exercisable Warrants (together, each an “Automatic Exercise Event”) shall
automatically be exercised immediately prior to the occurrence of such
acceleration event or the Expiration Date (as the case may be) without any
further action on the part of the Holders (other than payment of the Exercise
Price pursuant to Section 3.4(b)) as if such Warrants had been exercised by the
Holders pursuant to Section 3.4 hereof. The Company shall take all actions and
execute and deliver all documents reasonably necessary to effect the foregoing,
and the Holders shall be entitled to receive, subject to compliance with Section
3.4(b) hereof, shares of Series F Preferred Stock as if the Holders had
exercised the exercisable Warrants pursuant to Section 3.4 hereof as of such
time. [***]
SECTION 3.6.    Legend. Subject to Section 10.2, each Warrant Certificate shall
bear the following legend:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER SECURITIES LAWS OF CERTAIN STATES.
THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT
SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS OF THAT CERTAIN
WARRANT AGREEMENT OF THE ISSUER, DATED AS OF FEBRUARY 27, 2017, AND THE
STOCKHOLDER DOCUMENTS (AS DEFINED IN SUCH WARRANT AGREEMENT), IN EACH CASE AS
AMENDED FROM TIME TO TIME, INCLUDING RESTRICTIONS ON TRANSFERABILITY, RESALE AND
LOCK UP PERIOD IN THE EVENT OF AN INITIAL PUBLIC OFFERING. COPIES OF SUCH
DOCUMENTS ARE AVAILABLE UPON A REQUEST DELIVERED TO PROSPER MARKETPLACE, INC.
ARTICLE IV    
Adjustments
SECTION 4.1.    In order to prevent dilution of the Warrants granted hereunder,
to the extent specified below, the Exercise Price and the amount of Underlying
Securities shall be subject to adjustment from time to time in accordance with
this Article IV (in each case, after taking into consideration any prior
adjustments pursuant to this Article IV).
(a)    Adjustments for Split, Subdivision or Combination of Shares. If the
Company at any time while a Warrant remains outstanding and unexpired shall
split or subdivide the Series F Preferred Stock into a different number of
securities of the same class, the number of shares of Series F Preferred Stock
issuable upon exercise of the Warrants immediately prior to such split or
subdivision shall be proportionately increased. If the Company at any time while
a Warrant remains outstanding and unexpired shall combine the Series F Preferred
Stock into a different number of securities of the same class, the number of
shares of Series F Preferred Stock issuable upon exercise of the Warrants
immediately prior to such combination shall be proportionately decreased.
(b)    Adjustments for Dividends in Shares or Other Securities. If while a
Warrant remains outstanding and unexpired, the holders of the Series F Preferred
Stock shall have become entitled to receive, without payment therefor, other or
additional stock or other securities of the Company by way of dividend, then and
in each case, the Warrants shall represent the right to acquire, in addition to
the number of shares of Series F Preferred Stock receivable upon exercise of the
Warrants, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities of the Company that
such holder would hold on the date of such exercise had it been the holder of
record of the Series F Preferred Stock receivable upon exercise of the Warrants
on the date hereof and had thereafter, during the period from the date hereof to
and including the date of such exercise, retained such stock or securities
and/or all other additional stock or securities available to it as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Article IV.


10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


(c)    Adjustment for Reorganization. If there shall occur any reorganization,
recapitalization, reclassification, consolidation, or merger involving the
Company, or any sale of all or substantially all of the assets or equity
securities of the Company, in which any shares of Series F Preferred Stock are
converted into or exchanged for securities, cash or other property
(collectively, other than a transaction covered by Section 4.1(a), a
“Reorganization”), then, following such Reorganization, each Holder of a Warrant
Certificate shall receive upon exercise of the Warrants held thereby the kind
and amount of securities, cash or other property which such Holder would have
been entitled to receive pursuant to such Reorganization if such exercise had
taken place immediately prior to such Reorganization. In any such case,
appropriate and equitable adjustment (as mutually determined by the Majority
Holders and the Board) shall be made in the application of the provisions set
forth herein with respect to the rights and interests thereafter of the Holders,
to the end that the provisions set forth in this Article IV shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities, cash
or other property thereafter deliverable upon the exercise of the Warrants.
(d)    Further Adjustments. In case at any time or from time to time the Company
shall take any action that disproportionately impairs the value of the Warrants
as compared to the value of the Underlying Securities or any other equity
security of the Company, other than an action described in this Section 4.1,
then, the Series F Preferred Stock shall be adjusted in such a manner and at
such time as shall be appropriate and equitable in the circumstances.
SECTION 4.2.    Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Underlying Securities pursuant to Section 4.1,
the Company, at its expense, shall, as promptly as reasonably practicable
thereafter, compute such adjustment or readjustment in accordance with the terms
hereof and furnish to the Holders a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property to be received upon the exercise of the Warrants) and showing in
reasonable detail the facts upon which such adjustment or readjustment is based,
and the Exercise Price that will then be effective (the “Adjustment Statement”).
SECTION 4.3.    Notices of Record Date, etc. In the event that:
(a)    the Company shall declare any cash dividend on any of its equity
securities, or
(b)    the Company shall declare any dividend upon its Series F Preferred Stock
payable in additional equity securities or make any special dividend or other
distribution to the holders of shares of Series F Preferred Stock, or
(c)    there shall be any Reorganization or other action described in
Section 4.1(a), or
(d)    there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company or Prosper Funding;
then, in connection with such event, the Company shall give to the Holders
(unless otherwise waived by the written consent of the Majority Holders):
(i)    at least [***]’ prior written notice of the date on which the books of
the Company shall close or a record shall be taken for such dividend,
distribution or subscription rights; and
(ii)    in the case of any such Reorganization, action described in
Section 4.1(a), dissolution, liquidation or winding up, at least [***]’ prior
written notice of the date when the same shall be consummated.
Such notice in accordance with the foregoing clause (i) shall also specify, in
the case of any such dividend, distribution or subscription rights, the date on
which the holders of equity securities shall be entitled thereto, and such
notice in accordance with the foregoing clause (ii) shall also specify the date
on which the holders of equity securities shall be


11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


entitled to exchange their equity securities for securities or other property
deliverable upon such reorganization, reclassification consolidation, merger,
sale, dissolution, liquidation or winding up, as the case may be. Each such
written notice shall be given in accordance with Section 10.3 hereof.
SECTION 4.4.    No Dilution Or Impairment. The Company shall not, by amendment
of its Certificate of Incorporation or Bylaws, enter into any contract to, or
through reorganization, consolidation, merger, dissolution, sale or transfer of
assets or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Agreement or the Warrants. Without
limiting the generality of the foregoing, the Company shall take all such action
as may be necessary or reasonably appropriate in order that the Company may
validly and legally issue fully paid and non-assessable equity securities upon
the exercise of the Warrants.
ARTICLE V    
Warrant Transfer Books
SECTION 5.1.    Warrant Transfer Books.
(a)    The Company shall keep at its principal place of business a register in
which the Company shall provide for the registration of Warrant Certificates and
of any exchanges of Warrant Certificates as herein provided.
(b)    At the option of the Holder of a Warrant Certificate, a Warrant
Certificate may be transferred or exchanged at such office and upon payment of
the charges hereinafter provided. Whenever any Warrant Certificate is so
surrendered for exchange, the Company shall execute and deliver the Warrant
Certificates that the Holder making the transfer or exchange is entitled to
receive.
(c)    Subject to the requirements of this Section 5.1 and Section 8.1, all
Warrant Certificates issued upon any registration of transfer or exchange of
Warrant Certificates shall be the valid obligations of the Company, evidencing
the same obligations, and any such Holder shall be entitled to the same
benefits, and subject to the same obligations, of the Warrant Holder under this
Agreement, as the Warrant Certificates surrendered for such registration of
transfer or exchange.
(d)    Every Warrant Certificate surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer in form reasonably satisfactory to the Company, duly executed by the
Holder thereof or his, her or its attorney duly authorized in writing.
(e)    No service or similar charge shall be owed by a Holder to the Company for
any registration of transfer or exchange of Warrant Certificates; provided,
however, that any Taxes that may be imposed in connection with any registration
of transfer or exchange of Warrant Certificates shall be paid by the applicable
Holder making such transfer or exchange of Warrant Certificates (and not for the
avoidance of doubt the Company).
(f)    Subject to the requirements of this Section 5.1 and Section 8.1, any
Warrant Certificate when duly endorsed in blank shall be deemed negotiable and
when a Warrant Certificate shall have been so endorsed, the Holder thereof may
be treated by the Company and all other Persons dealing therewith as the
absolute owner thereof for any purpose and as the Person entitled to exercise
the rights represented thereby.
ARTICLE VI    
Warrant Holder
SECTION 6.1.    Right of Action. Other than actions that specifically require
the consent of the Majority Holders hereunder (which rights of action may be
enforced by the Majority Holders), all rights of action in respect of this
Agreement are vested in the Holders, and any Holder, without the consent of any
other Holder, may, on such Holder’s own behalf and for such Holder’s own
benefit, enforce, and may institute and maintain any suit, action or proceeding
against the Company suitable to enforce, or otherwise in respect of, such
Holder’s right to exercise or


12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


exchange such Holder’s Warrants in the manner provided in this Agreement or any
other obligation of the Company under this Agreement.
ARTICLE VII    
Representations and Warranties
SECTION 7.1.    Representations and Warranties of the Company. The Company
hereby represents and warrants to the Warrant Holder (except as (1) set forth in
the corresponding section of the Company Schedule of Exceptions (it being agreed
that disclosure of any item in any section of the Company Schedule of Exceptions
shall be deemed disclosure with respect to any other section of this Agreement
to which the relevance of such item is reasonably apparent on the face of such
disclosure, without independent inquiry) or (2) [***]:
(a)    Existence, Power and Ownership. It is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
(b)    Authorization. It has all requisite corporate power and authority to
enter into this Agreement and to perform its obligations under, and to
consummate the transactions contemplated by, this Agreement and has by proper
requisite corporate action duly authorized the execution and delivery of this
Agreement.
(c)    No Conflicts. Except as set forth in Schedule 7.1(c), none of the
execution or delivery of this Agreement by the Company, the consummation of the
transactions contemplated herein, or the performance of or compliance with the
terms and provisions hereof by the Company will: (i) violate or conflict with
any provision of the Certificate of Incorporation or Bylaws of the Company or
the applicable organizational documents of any of its Subsidiaries; (ii) violate
any law, regulation (including Regulation G, T, U or X), order, writ, judgment,
injunction, decree or permit applicable to the Company or any of its
Subsidiaries; (iii) trigger, implicate or give rise to any right or obligation
under any MFN Agreement; (iv) violate or conflict with any terms or provisions
of, or cause an event of default or trigger, implicate or give rise to any right
or obligation under, any agreement, instrument or contract to which the Company
or any of its Subsidiaries is a party; or (v) result in or require the creation
of any lien, security interest or other charge or encumbrance upon or with
respect to its or its Subsidiaries’ properties or assets; except, in the case of
clauses (ii), (iv) or (v), any such conflicts, violations, breaches, defaults or
other occurrences that, individually or in the aggregate, would neither (A) be
reasonably likely to materially and adversely affect the Company and its
Subsidiaries nor (B) prevent, materially delay or materially impede the ability
of the Company to consummate the transactions contemplated herein, or perform or
comply with the terms and provisions hereof).
(d)    Consents. Except as set forth in Schedule 7.1(d), no consent, approval,
authorization or order of, or filing, registration or qualification with, any
Governmental Entity or other Person (or group of Persons) is required in
connection with the execution, delivery or performance of this Agreement or the
Warrants, except for such consents, approvals, authorizations or orders the
failure of which to make or obtain, would neither (A) individually or in the
aggregate, be reasonably likely to materially and adversely affect the Company
or its Subsidiaries nor (B) prevent, materially delay or materially impede the
ability of the Company to consummate the transactions contemplated herein, or
perform or comply with the terms and provisions hereof.
(e)    Enforceable Obligations. This Agreement has been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
hereof by the Warrant Holder, constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to laws of general applicability relating to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights and to general equity principles.
(f)    Capitalization. After giving effect to the transactions contemplated
hereby and by the Related Transaction Agreements, the Company’s issued and
outstanding securities are as set forth on Schedule 7.1(f) hereto. Other than as
set forth in Schedule 7.1(f), as provided in the Related Transaction Agreements
or pursuant to this Agreement, the Stockholder Documents or the Loan Purchase
Agreement, there are no preemptive rights or other outstanding rights, options,
warrants, conversion rights or agreements or commitments of any character
relating to the Company’s equity securities, and the Company has not issued any
debt securities, other securities, rights or obligations


13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


that are currently outstanding and convertible into or exchangeable or
exercisable for, or giving any Person a right to subscribe for or acquire,
equity securities of the Company.
(g)    Issuance of Shares. The shares of Series F Preferred Stock issuable in
exchange for the Warrants, when issued pursuant to the exercise of the Warrants
and upon delivery of the Exercise Price therefor, as adjusted pursuant to
Article IV, will be duly authorized, validly issued, fully paid and
non-assessable, free and clear of restrictions on transfer, other than
applicable federal and state securities law or as set forth in this Agreement,
the Stockholder Documents or the Loan Purchase Agreement. The shares of Common
Stock issuable upon conversion of such shares of Series F Preferred Stock, when
issued pursuant to the terms of such Series F Preferred Stock, will be duly
authorized, validly issued, fully paid and non-assessable, free and clear of
restrictions on transfer, other than applicable federal and state securities
laws or as set forth in this Agreement, the Stockholder Documents or the Loan
Purchase Agreement.
(h)    Subsidiaries. Other than as set forth on Schedule 7.1(h) hereto, the
Company does not have any Subsidiaries. Except as set forth in the immediately
preceding sentence, neither the Company nor any of its Subsidiaries, directly or
indirectly, owns any equity or similar interest in, or any interest convertible
or exchangeable or exercisable for, at any time, any equity or similar interest
in any Person. There are no outstanding preemptive rights or other outstanding
rights, options, warrants, conversion rights or agreements or commitments of any
character relating to the equity interests of any of the Company’s Subsidiaries,
and none of the Company’s Subsidiaries have issued any debt securities, other
securities, rights or obligations that are currently outstanding and convertible
into or exchangeable for, or giving any Person a right to subscribe for or
acquire, equity securities of any such Subsidiaries.
(i)    No Registration Requirement. None of the Company, any of its Subsidiaries
nor any of their respective Affiliates has directly, or through any agent, (i)
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any “security” (as defined in the Securities Act) that is or would
be integrated with the issuance of the Warrants or any Underlying Securities in
a manner that would require the registration under the Securities Act of the
Warrants or any Underlying Securities or (ii) engaged in any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) in connection with the offering of the Warrants or in
any manner involving a public offering within the meaning of Section 4(2) of the
Securities Act. Assuming the accuracy of the representations and warranties of
the Holders in Section 7.2 hereof, it is not necessary in connection with the
offer, sale and delivery of the Warrants or any Underlying Securities to the
Warrant Holder in the manner contemplated herein to register any of the Warrants
or any Underlying Securities under the Securities Act.
(j)    Affiliate Interests and Transactions. Other than as set forth on Schedule
7.1(j) hereto, (i) no Related Party is a party to any contract with the Company
or any of its Subsidiaries with any outstanding obligations of either such party
(other than employment related Contracts or Contracts delivered to the Warrant
Holder that are related to the Company’s issued and outstanding securities),
(ii) since [***], no Related Party has been a party to any transaction with the
Company or any of its Subsidiaries (other than employment related Contracts or
Contracts related to the Company’s issued and outstanding securities) and (iii)
no Related Party has any interest in any property or assets used by the Company
or any of its Subsidiaries with a value in excess of $[***].
(k)    Indebtedness. Other than as set forth on Schedule 7.1(k) hereto, neither
the Company nor any Subsidiary of the Company has outstanding, or has the right
to incur under any existing Contract, any Indebtedness.
(l)    Financial Statements.
(i)    The audited consolidated balance sheet of the Company as of December 31,
2015, and related consolidated statement of operations, statement of other
comprehensive income (loss), statement of convertible preferred stock and
stockholders’ deficit and statement of cash flows for the year ended December
31, 2015 and the notes thereto, (A) were prepared in accordance with GAAP, (B)
present fairly in all material respects the financial condition and the results
of operations of the Company and its Subsidiaries as of the dates and for the
periods indicated thereon and (C) were prepared in all material respects in
accordance with the books of account and records of the Company and its
Subsidiaries.


14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


(ii)    The audited consolidated balance sheet of Prosper Funding as of December
31, 2015, and related consolidated statement of operations, statement of
member’s equity and statement of cash flows for the year ended December 31, 2015
and the notes thereto, (A) were prepared in accordance with GAAP, (B) present
fairly in all material respects the financial condition and the results of
operations of Prosper Funding and its Subsidiaries as of the dates and for the
periods indicated thereon and (C) were prepared in all material respects in
accordance with the books of account and records of Prosper Funding and its
Subsidiaries.
(iii)    The unaudited consolidated balance sheet of the Company (the “Unaudited
Company Balance Sheet”) as of September 30, 2016 (the “Unaudited Balance Sheet
Date”), and the related statement of operations, statement of other
comprehensive income (loss) and statement of cash flows for the nine-month
period ended on the Unaudited Balance Sheet Date, (A) were prepared in
accordance with GAAP, (B) present fairly the financial condition and the results
of operations of the Company and its Subsidiaries as of the dates and for the
periods indicated thereon, subject to normal year-end adjustments, the absence
of notes and any other adjustments described therein and (C) were prepared in
all material respects in accordance with the books of account and records of the
Company and its Subsidiaries.
(iv)    The unaudited consolidated balance sheet of Prosper Funding (the
“Unaudited Prosper Funding Balance Sheet”) as of the Unaudited Balance Sheet
Date, and the related statement of operations and statement of cash flows for
the nine-month period ended on the Unaudited Balance Sheet Date, (A) were
prepared in accordance with GAAP, (B) present fairly the financial condition and
the results of operations of Prosper Funding and its Subsidiaries as of the
dates and for the periods indicated thereon, subject to normal year-end
adjustments, the absence of notes and any other adjustments described therein
and (C) were prepared in all material respects in accordance with the books of
account and records of Prosper Funding and its Subsidiaries.
(m)    Undisclosed Liabilities. Other than as set forth on Schedule 7.1(m)
hereto, since the Unaudited Balance Sheet Date, neither the Company nor any of
its Subsidiaries has any material liability or obligation (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated and whether due or to
become due), except for liabilities or obligations: (i) reflected or reserved
for on the Unaudited Company Balance Sheet or the Unaudited Prosper Funding
Balance Sheet (including amounts classified as accounts payable and accrued
liabilities, or amounts classified as payable to investors or amounts classified
as “Notes at Fair Value”, on the Unaudited Company Balance Sheet or the
Unaudited Prosper Funding Balance Sheet), (ii) incurred in the ordinary course
of business consistent with past practice since the date of the Unaudited
Company Balance Sheet or the Unaudited Prosper Funding Balance Sheet, as
applicable, to the extent such liabilities or obligations are less than $[***]
in the aggregate, (iii) payables to investors primarily representing the
obligation of the Company or any of its Subsidiaries to its investors related to
cash held in an account for the benefit of such investors and
payments-in-process received from borrowers, (iv) employee payroll obligations
that are in the ordinary course of business consistent with past practice, (v)
direct mail advertising costs incurred in the ordinary course of business
consistent with past practice, (vi) incurred in connection with and pursuant to
the transactions contemplated by this Agreement or (vii) relating to performance
obligations, under contracts in accordance with the terms and conditions thereof
which are not required by GAAP to be reflected on the Unaudited Company Balance
Sheet or the Unaudited Prosper Funding Balance Sheet.
(n)    Material Adverse Effect. Other than any changes or effects resulting from
(i) general economic or financial market conditions that do not have a
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to other businesses that operate in the industries in which the Company
and its Subsidiaries operate, (ii) conditions affecting the marketplace lending
industry generally or otherwise generally applicable to the industries in which
the Company or any of its Subsidiaries operates that do not have a
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to other businesses that operate in the industries in which the Company
and its Subsidiaries operate, (iii) the entry into or compliance with this
Agreement or the consummation of the transactions contemplated hereby or by the
Loan Purchase Agreement or Shareholder Agreements, (iv) any omission to act or
action taken by the Warrant Holder or any of its Affiliates or by the Company
with the written consent of or at the written request of the Warrant Holder or
(v) any national or international political event or occurrence, including acts
or war or terrorism, that do not have a disproportionate impact on the Company
and its Subsidiaries, taken as a whole, relative to other businesses that
operate in the industries in which the Company and its Subsidiaries


15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


operate, since the Unaudited Balance Sheet Date there has not been any material
adverse change in, or effect to, the business, results of operations, properties
or financial condition of the Company and its Subsidiaries.
(o)    Compliance with Applicable Law.
(i)    General. Except as set forth in Schedule 7.1(o)(i), the Company and each
Subsidiary of the Company is in compliance, and since [***] has complied, with
all applicable laws, other than any such non-compliance that individually or in
the aggregate, would neither (A) be reasonably likely to materially and
adversely affect the Company or its Subsidiaries nor (B) prevent, materially
delay or materially impede the ability of the Company to consummate the
transactions contemplated herein, or perform or comply with the terms and
provisions hereof). Except as set forth in Schedule 7.1(o)(i), since [***],
neither the Company nor any Subsidiary of the Company has received any written
notice of violation of any applicable laws from any state or federal
governmental entity.
(ii)    Privacy Laws. Except as set forth in Schedule 7.1(o)(ii), the Company
and each Subsidiary of the Company is in compliance, and since [***] has
complied, in all material respects, with all applicable privacy laws and all
applicable safeguard laws pertaining to Non-Public Personal Information,
including: the Right to Financial Privacy Act (12 USC §3401 et seq.); the
Financial Services Modernization Act, also known as the Gramm-Leach-Bliley Act
(15 USC §6801 et seq.; implementing regulations available at 12 CFR pts. 40,
216, 332, 573 and 16 CFR pt. 313); the federal regulatory agencies' Interagency
Guidelines Establishing Standards for Safeguarding Consumer Information (12 CFR
pts. 30, 208, 364, 570 and 16 CFR pt. 314); the Electronic Signatures in Global
and National Commerce Act (E-Sign Act) (Public Law 106-229); the Electronic
Communications Privacy Act (18 USC §2701 et seq.); the Fair Credit Reporting Act
(15 USC §1681 et seq.); the Family Education Rights and Privacy Act (20 USC §
1232g); the Privacy Act of 1974 (5 USC §552a); and applicable state laws.
(iii)    OFAC; Anti-Money Laundering. To the Knowledge of the Company, the
investment by the Warrant Holder in the Company and the transactions
contemplated by this Agreement will not violate any anti-money laundering
legislation, rule, or regulation or any regulation, rule, or order administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury,
in each case applicable to the Company (“OFAC”), including Subtitle B, Chapter V
of Title 31 of the U.S. Code of Federal Regulations, in each case as amended
from time to time. None of the Company or any of its Subsidiaries appears on the
Specially Designated Nationals and Blocked Persons List of the OFAC as of the
date of this Agreement. U.S. Persons are not prohibited from transacting
business with the Company or any of its Subsidiaries by Executive Order 13224,
the USA PATRIOT Act, the Trading with the Enemy Act or the foreign asset control
regulations of the United States Treasury Department, in each case as in effect
on the date of this Agreement (collectively, the “AML Laws”). None of the
Company or any of its Subsidiaries is controlled by any Person (i) that appears
on the Specially Designated Nationals and Blocked Persons List of OFAC or (ii)
with whom a U.S. Person would be prohibited from engaging in business pursuant
to the AML Laws (with ownership of 20% or more of the outstanding voting
securities being presumptively a control position). None of the Company’s or any
of its Subsidiaries’ principal places of business, or the majority of their
respective business operations (measured by revenue), are located in any country
in which a U.S. Person is prohibited from engaging in activity pursuant to the
AML Laws.
(iv)    Bribery. Since [***], neither the Company nor any of its Subsidiaries
nor, to the Actual Knowledge of the Company, any of their respective directors,
officers, agents or employees, or, to the Actual Knowledge of the Company, any
other Person associated with or acting for or on behalf of the Company or any of
its Subsidiaries, has directly or indirectly made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(A) to obtain favorable treatment in securing business, (B) to pay for favorable
treatment for business secured, (C) to obtain special concessions for the
benefit of the Company or any of its Subsidiaries, or for special concessions
already obtained by, or benefiting, the Company or any of its Subsidiaries or
(D) in violation of any anti-bribery or anti-corruption laws applicable to such
Person.
(p)    Permits. Schedule 7.1(p)(i) hereto sets forth a list of each Permit that
is necessary for the operations of the Company and its Subsidiaries as currently
conducted. Except as set forth in Schedule 7.1(p)(ii) hereto, each of the
Company and its Subsidiaries holds and is in compliance in all material respects
with all such


16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Permits and no proceeding is pending or, to the Knowledge of the Company,
threatened, to revoke or limit any such Permit, except for any such failure to
hold or non-compliance that individually or in the aggregate, would neither (A)
be reasonably likely to materially and adversely affect the Company and its
Subsidiaries nor (B) prevent, materially delay or materially impede the ability
of the Company to consummate the transactions contemplated herein, or perform or
comply with the terms and provisions hereof).
(q)    Material Contracts. Schedule 7.1(q)(i) hereto sets forth a complete and
accurate list of each Material Contract. Each Material Contract is valid,
binding and enforceable against the Company or the applicable Subsidiary of the
Company, and, to the Knowledge of the Company, the other parties thereto in
accordance with its terms, and is enforceable in accordance with its terms
(subject to laws of general applicability relating to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights and to general equity principles). Except as set
forth in Schedule 7.1(q)(ii), the Company or the applicable Subsidiary of the
Company has performed all material obligations required to be performed by it to
date under each Material Contract. Except as set forth in Schedule 7.1(q)(ii),
neither the Company nor the applicable Subsidiary of the Company nor, to the
Knowledge of the Company, any other party thereto is in material breach of or
material default under any Material Contract (and no event has occurred which,
with due notice or lapse of time or both, would constitute such a material
breach or material default). Except as set forth in Schedule 7.1(q)(ii), there
are no, and have not been any, written claims of any material breach or material
default against the Company or any Subsidiary of the Company under any Material
Contract. There are no, and have not been any, written claims by the Company or
any Subsidiary of the Company under any Acquisition Agreement against any other
party to such Acquisition Agreement.
(r)    Employees. Schedule 7.1(r)(i) hereto lists, for each Key Employee, his or
her current annual salary, bonus in calendar year 2015 and bonus or projected
bonus, as applicable, in calendar year 2016. Except as set forth in Schedule
7.1(r)(ii), no Key Employee is (i) a party to a contract with the Company or any
Subsidiary of the Company that contains a clause restricting or limiting his or
her ability to compete with any Person or be employed or engaged in a line of
business or in a geographic region or (ii) to the Knowledge of the Company, a
party to a contract with any other Person that contains a clause restricting or
limiting his or her ability to compete with any Person or be employed or engaged
in a line of business or in a geographic region. No Key Employee has given
notice, written or verbal, to the Company or any of its Subsidiaries of any
intention to terminate his or her employment with the Company or any Subsidiary
of the Company. The consummation of the transactions contemplated by this
Agreement will not result in any increase in the amount of compensation or
benefits or accelerate the vesting or timing of payment of any compensation or
benefits payable by the Company or any Subsidiary of the Company to or in
respect of any Key Employee.


(s)    Litigation. Other than as set forth on Schedule 7.1(s) hereto, there are
no material claims, actions, suits, proceedings, disputes or investigations
pending or, to the Knowledge of the Company, threatened before any Governmental
Entity involving, affecting or relating to any assets, properties or operations
of the Company or its Subsidiaries or the transactions contemplated by this
Agreement.


(t)    Tax.


(i)    Except as set forth in Schedule 7.1(t)(i), the Company and each
Subsidiary of the Company has filed (or joined in the filing of) when due all
material Tax Returns required by applicable law to be filed with respect to the
Company and each such Subsidiary, and all such Tax Returns were true, correct
and complete in all material respects as of the time of such filing.
(ii)    All material Taxes relating to periods ending on or before the date
hereof owed by the Company (whether or not shown on any Tax Return) or any
Subsidiary of the Company, or for which the Company or any Subsidiary of the
Company may be liable under Treasury Regulations § 1.1502-6 (or analogous state
or foreign provisions) by virtue of having been a member of any affiliated,
consolidated, combined or unitary group at any time on or prior to the date
hereof, if required to have been paid, have been paid.


17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


(iii)    Any liability of the Company or any Subsidiary of the Company for
material Taxes not yet due and payable, or which are being contested in good
faith, for periods through the date hereof (including the portion of any tax
period that begins prior to and ends after the date hereof) are adequately
reserved for in the books and records of the Company and its Subsidiaries.
(iv)    Except as set forth in Schedule 7.1(t)(iv), there is no action, suit,
proceeding, investigation, audit or claim now pending against, or with respect
to, the Company or any Subsidiary of the Company in respect of any material Tax
or assessment.
(v)    The Company is treated as a domestic corporation for U.S. federal income
tax purposes.
(u)    Brokers. Other than as set forth on Schedule 7.1(u) hereto, all
negotiations relative to this Agreement and the transactions contemplated hereby
have been carried on by the Company and its Subsidiaries without the
intervention of any other Person acting on their behalf in such manner as to
give rise to any valid claim by any such Person against the Company or any of
its Subsidiaries for a finder's fee, brokerage commission or other similar
payment.
(v)    No Other Representations. Except for the representations and warranties
expressly set forth in this Article VII and the other Transaction Documents, the
Company is not making any other express or implied representation or warranty.
Without limiting the foregoing, the Warrant Holder acknowledges and agrees that
it is not relying on any implied warranties, or any representations other than
the representations and warranties of the Company expressly set forth in this
Agreement and the Transaction Documents.


SECTION 7.2.    Representations and Warranties of the Warrant Holder. The
Warrant Holder hereby represents and warrants that as of the date of this
Agreement:
(a)    Existence, Power and Ownership. It is a limited partnership duly
organized, validly existing and in good standing under the laws of Delaware.
(b)    Authorization. It has all requisite limited partnership power and
authority to enter into this Agreement and to perform its obligations under, and
to consummate the transactions contemplated by, this Agreement and has by proper
requisite limited partnership action duly authorized the execution and delivery
of this Agreement.
(c)    No Conflicts. None of the execution or delivery of this Agreement by the
Warrant Holder, the consummation of the transactions contemplated herein, or the
performance of or compliance with the terms and provisions hereof by the Warrant
Holder will: (i) violate or conflict with any provision of the organizational
documents of the Warrant Holder; (ii) violate any law, regulation, order, writ,
judgment, injunction, decree or permit applicable to the Warrant Holder; (iii)
violate or conflict with any terms or provisions of, or cause an event of
default or trigger, implicate or give rise to any right or obligation under, any
agreement, instrument or contract to which the Warrant Holder is a party; or
(iv) result in or require the creation of any lien, security interest or other
charge or encumbrance upon or with respect to its properties or assets; except,
in the case of clauses (ii), (iii) or (iv), any such conflicts, violations,
breaches, defaults or other occurrences that would not prevent, materially delay
or materially impede the ability of the Warrant Holder to consummate the
transactions contemplated herein, or perform or comply with the terms and
provisions hereof.
(d)    Consents. No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Entity or other Person (or
group of Persons) is required in connection with the execution, delivery or
performance of this Agreement or the Warrants, except for such consents,
approvals, authorizations or orders, the failure of which to make or obtain
would not prevent, materially delay or materially impede the ability of the
Warrant Holder to perform or comply with its obligations hereunder.
(e)    Enforceable Obligations. This Agreement has been duly executed and
delivered by the Warrant Holder and, assuming due authorization, execution and
delivery hereof by the Company, constitutes a


18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


legal, valid and binding obligation of the Warrant Holder, enforceable against
the Warrant Holder in accordance with its terms, subject to laws of general
applicability relating to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights and to general equity principles.
(f)    Investment Intent. The Warrant Holder acknowledges that (i) neither the
issuance nor sale of the Warrants, nor the issuance of the Series F Preferred
Stock issuable upon the exercise thereof, have been registered under the
Securities Act or under any state securities laws, (ii) the Warrant Holder is
acquiring the Warrants and the Series F Preferred Stock issuable upon the
exercise thereof pursuant to an exemption from registration under the Securities
Act for investment with no present intention to distribute any of the securities
to any Person in violation of the Securities Act or any other applicable
securities laws and (iii) neither the Warrants nor the Series F Preferred Stock
issuable upon the exercise thereof may be sold or otherwise disposed of except
in compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws and the Warrant Holder
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Warrants or
the underlying Series F Preferred Stock, and on requirements relating to the
Company which are outside of the Warrant Holder’s control, and which the Company
may not be under an obligation and may not be able to satisfy.
(g)    Accredited Investor Status. (i) The Warrant Holder is an “accredited
investor” as such term is defined in Rule 501(a) promulgated under the
Securities Act and whose knowledge and experience in financial and business
matters are such that the Warrant Holder is capable of evaluating the merits and
risks of its investment in the Warrants and the Series F Preferred Stock
issuable upon the exercise thereof and (ii) (A) the Warrant Holder’s financial
situation is such that it can bear the economic risk of holding the Warrants and
the Series F Preferred Stock issuable upon the exercise thereof for an
indefinite period of time, and (B) the Warrant Holder can afford to suffer
complete loss of its investment in the Warrants or the Series F Preferred Stock
issuable upon the exercise thereof.
(h)    No Other Representations. Except for the representations and warranties
expressly set forth in this Article VII and the other Transaction Documents (to
the extent applicable), the Warrant Holder is not making any other express or
implied representation or warranty.
ARTICLE VIII    
Covenants
SECTION 8.1.    Transfers. Subject to any restrictions set forth herein
(including Section 8,2 below) or in the Stockholder Documents, compliance with
applicable laws, including Federal or state securities laws, and any other
applicable approvals or consents of any Governmental Entity, the (a) Warrants,
(b) Series F Preferred Stock issuable upon exercise of the Warrants and (c)
Common Stock issuable upon conversion of the Series F Preferred Stock shall be
freely transferable, and, except as otherwise set forth in this Agreement or the
Stockholder Documents, neither the Company nor the Board shall have any notice,
consent or approval right in connection therewith; provided, that (i) any such
transferee of any of the preceding shall have executed and become a party to
this Agreement and the Stockholder Documents (other than for avoidance of doubt
the Certificate of Incorporation) and (ii) written notice of any such transfer
shall be delivered by Warrant Holder and such transferee to the Company
promptly.
SECTION 8.2.    Company Competitors. Notwithstanding any other provision of this
Agreement, prior to the earlier to occur of (a) a Liquidation Event or (b) any
public offering of the securities of the Company, the (i) Warrants, (ii) Series
F Preferred Stock issuable upon exercise of the Warrants and (iii) Common Stock
issuable upon conversion of the Series F Preferred Stock shall not be
transferable by any Holder to any Company Competitor.
ARTICLE IX    
Exercisability
SECTION 9.1.    Immediate Exercisability. Without duplication of any Warrants or
Additional Warrants that may become exercisable pursuant to Section 9.2, Section
9.3 and Section 9.4, 9,830,494 shares of Series F Preferred Stock (the
“Pre-Closing Purchase Credit Series F Warrant Shares”) represented by Warrant
Certificate No. 1 issued as of the date hereof shall be fully exercisable as of
the date hereof. For the avoidance of doubt, no Loans of any kind


19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


purchased by Purchaser, any Affiliate of Purchaser or any other third party, in
each case prior to the beginning of the Term, shall be counted for purposes of
the exercisability of any Warrants or Additional Warrants pursuant to Section
9.2, Section 9.3 or Section 9.4 below.
SECTION 9.2.    Monthly Exercisability.
(a)    Subject to Section 2.8 (Effect of Purchaser’s Payment of Damages) of the
Loan Purchase Agreement for all purposes relating to the exercisability of
Warrants hereunder and without duplication of the Warrants issued pursuant to
Section 2.2(a)(i) for the Pre-Closing Purchase Credit Series F Warrant Shares or
any Additional Warrants that may become exercisable during the Additional
Warrant Exercisability Period with respect to a [***] (which shall be solely
governed by the exercisability terms of Section 9.4 below), an amount of
Warrants will become irrevocably exercisable (on a pro rata basis in proportion
to the amount of Warrants held by each Holder) on a calendar monthly basis
during the Term (other than for the avoidance of doubt the Additional Warrant
Exercisability Period), with a portion of the Warrants becoming irrevocably
exercisable as of the last calendar day of each such calendar month during the
Term (other than for the avoidance of doubt the Additional Warrant
Exercisability Period) (or, if there is an applicable [***] in respect of such
calendar month during the Term, at the end of such applicable [***](such date,
the “Monthly Closing Date”)), which amount shall equal the Total Term Series F
Warrant Shares, multiplied by a fraction (which shall not exceed an amount equal
to one), the numerator of which is the greater of (a) the sum of (i) the greater
of (A) the initial principal amount of Eligible Loans purchased or if applicable
Deemed Purchased by Purchaser in such calendar month (including any Eligible
Loans purchased pursuant to [***] occurring during such calendar month in
accordance with and subject to Section [***] and Section [***] of the Loan
Purchase Agreement) and (B) if Prosper Funding shall have failed to present to
Purchaser in such calendar month (excluding the [***] thereof) an initial
principal amount of Eligible Loans equal to at least [***]% of the Monthly
Purchase Amount, [***]% of the Monthly Purchase Amount for such calendar month
(provided that this Section 9.2(a)(i)(B) shall only be applicable to the extent
that (1) Purchaser purchased all Eligible Loans presented to it by Prosper
Funding for purchase in such calendar month (the test set forth in this Section
9.2(a)(i)(B), the “Initial [***]% Test”) and (2) the Cure [***]% Test is not
also otherwise applicable) and (ii) the greater of (A) the initial principal
amount of Eligible Loans purchased by Purchaser pursuant to the [***] applicable
to the [***], if any, in respect of such calendar month and (B) if Prosper
Funding shall have failed to present, or have failed to have Deemed to have
Presented, to Purchaser in respect of such calendar month (including any [***]
applicable thereto), an initial principal amount of Eligible Loans equal to or
greater than the [***], the excess of the [***] over the initial principal
amount of Eligible Loans presented, or Deemed Presented, to Purchaser in such
calendar month (including any [***] applicable thereto) (provided that this
Section 9.2(a)(ii)(B) shall only be applicable to the extent that Purchaser
purchased all Eligible Loans presented to it by Prosper Funding for purchase in
such calendar month and pursuant to such [***]) (the test set forth in this
Section 9.2(a)(i)(B), the “Cure [***]% Test”, and together with the Initial
[***]% Test, the “[***]% Test”) and (b) if Prosper Funding shall have failed to
present, or Deemed to have Presented, to Purchaser for purchase in such calendar
month (including during the [***] thereof) an initial principal amount of
Eligible Loans equal to the lesser of (i) the Minimum Monthly Purchase Amount
and, (ii) in the event Purchaser has not committed to purchase all of the
Eligible Loans offered to it in respect of such calendar month as set forth in
the Monthly Purchase Request through the delivery of a Monthly Purchase
Acceptance in accordance with Section 2.1(b) of the Loan Purchase Agreement, the
sum of (A) the Monthly Purchase Amount in respect of such Monthly Purchase
Request and (B) the [***]t in respect of such Monthly Purchase Request, such
lesser amount (provided that this Section 9.2(b) shall only be applicable to the
extent that Purchaser actually purchased all such Eligible Loans presented by
Prosper Funding in respect of such calendar month (without reference to any
Eligible Loans purchased in any [***]) (the test set forth in this Section
9.2(b), the “Minimum Monthly Purchase Test”)), and the denominator of which is
the Loan Purchase Obligation. For the avoidance of doubt, (1) in the event of
any termination of the Loan Purchase Agreement for any reason after the date
hereof, no further Warrants shall become exercisable pursuant to this Section
9.2 (other than with respect to any Eligible Loans purchased, or Deemed
Purchased, in accordance with the tests and calculations set forth in this
Section 9.2 prior to the date of any such termination, or to the extent
applicable, pursuant to Section 9.7(b) below) and (2) the tests and the
calculations set forth in this Section 9.2 shall exclude in all respects the
Additional Warrants, Additional Total Series F Warrant Shares and any Eligible
Loans purchased, or Deemed Purchased, by Purchaser pursuant to Section 9.4.
SECTION 9.3.    End-of-Term True-Up. Subject to Section 2.8 (Effect of
Purchaser’s Payment of Damages) of the Loan Purchase Agreement for all purposes
relating to the exercisability of Warrants hereunder and without


20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


duplication of any Additional Warrants that may become exercisable during the
Additional Warrant Exercisability Period with respect to a [***] (which shall be
solely governed by the terms of Section 9.4 below), upon expiration of the Term
(other than for the avoidance of doubt the Additional Warrant Exercisability
Period, but including, for the avoidance of doubt, any [***] with respect to a
period that occurs prior to the Additional Warrant Exercisability Period)) (such
date, the “End-of-Term True-Up Date”), an additional amount of the Warrants, if
any, equal to the True-Up Amount shall become irrevocably exercisable hereunder
(provided that this Section 9.3 shall only be applicable upon expiration of the
Term ([***]) only if and to the extent there have been at least [***] calendar
monthly exercisability periods pursuant to Section 9.1 during such Term ([***]).
“True-Up Amount” means the amount of Warrants equal to the excess of (a) the
product of (i) the Total Series F Warrant Shares issued to the Warrant Holder
hereunder (i.e., all of the Warrants issued pursuant to Section 2.2(a)) and (ii)
a fraction (which shall not exceed an amount equal to one), (A) the numerator of
which is the initial principal amount of Eligible Loans purchased or if
applicable Deemed Purchased by Purchaser during the Term (other than for the
avoidance of doubt the Additional Warrant Exercisability Period) (provided, that
the numerator shall include without duplication the sum of (1) the Pre-Closing
Purchase Credit Amount, (2) [***], (3) [***] and (B) the denominator of which is
the aggregate initial principal amount of Eligible Loans presented, or Deemed
Presented, by Prosper Funding to Purchaser for purchase during the Term (other
than for the avoidance of doubt the Additional Warrant Exercisability Period)
or, if there is an applicable [***], in each case following the expiration of
the Term (other than for the avoidance of doubt the Additional Warrant
Exercisability Period, but including, for the avoidance of doubt, [***] with
respect to a period that occurs prior to the Additional Warrant Exercisability
Period)), then at the end of such applicable [***] or such other period
following the Term (other than for the avoidance of doubt the Additional Warrant
Exercisability Period, but including, for the avoidance of doubt, any [***] with
respect to a period that occurs prior to the Additional Warrant Exercisability
Period)) (subject to the Maximum Monthly Purchase Amount in any month and the
Loan Purchase Obligation) (provided, that in the event that Prosper Funding
presented, or Deemed Presented, Eligible Loans to Purchaser for purchase in any
calendar month during the Term (other than for the avoidance of doubt the
Additional Warrant Exercisability Period) (including pursuant to [***] or any
[***] applicable to such calendar month) that was below the lesser of (x) the
Minimum Monthly Purchase Amount for such calendar month and, (y) in the event
the Purchaser has not committed to purchase all of the Eligible Loans offered to
it in respect of such calendar month as set forth in the Monthly Purchase
Request through the delivery of a Monthly Purchase Acceptance in accordance with
Section 2.1(b) of the Loan Purchase Agreement, the Monthly Purchase Amount in
respect of such Monthly Purchase Request for such calendar month (such
differential, the “Term Monthly Minimum Shortfall Amount”), then solely for
purposes of this Section 9.3, the aggregate amount of Eligible Loans presented,
or Deemed Presented, to Purchaser for purchase during the Term (other than for
the avoidance of doubt the Additional Warrant Exercisability Period, but
including, for the avoidance of doubt, any [***] with respect to a period that
occurs prior to the Additional Warrant Exercisability Period)) (e.g., the
denominator set forth in Section 9.3(a)(ii)(B)) shall be reduced by such Term
Monthly Minimum Shortfall Amount)) (provided, further, the denominator set forth
in Section 9.3(a)(ii)(B) shall include without duplication the Pre-Closing
Purchase Credit Amount), over (b) the sum of (i) the number of Warrants that
became exercisable pursuant to Section 9.2 hereof and (ii) the number of
Pre-Closing Purchase Credit Series F Warrant Shares. For the avoidance of doubt,
(x) the denominator for purposes of Section 9.3(a)(ii)(B), shall not
double-count any Eligible Loans to the extent that such Eligible Loans are
re-presented on a second occasion by Prosper Funding pursuant to any applicable
[***] (and a corresponding amount of Eligible Loans have already been counted
for purposes of the denominator in Section 9.3(a)(ii)(B)) and (y) the numerator
for purposes of Section 9.3(a)(ii)(A) shall not apply either of the [***]% Test
or the [***] for purposes of calculating the amount of Eligible Loans purchased
by Purchaser during the Term (other than for the avoidance of doubt the
Additional Warrant Exercisability Period, but including, for the avoidance of
doubt, any [***] with respect to a period that occurs prior to the Additional
Warrant Exercisability Period)). For purposes of Section 9.2, Section 9.3 and
Section 9.4, “present”, “presented” or “presenting” (as it relates to Eligible
Loans) shall have the meaning set forth in the Loan Purchase Agreement. For the
avoidance of doubt, the tests and the calculations set forth in this Section 9.3
(including the True-Up Amount) shall exclude in all respects the Additional
Warrants, Additional Total Series F Warrant Shares and any Eligible Loans
purchased, or Deemed Purchased, by Purchaser pursuant to Section 9.4.
SECTION 9.4.    Additional Total Series F Warrant Shares. Subject to Section 2.8
(Effect of Purchaser’s Payment of Damages) of the Loan Purchase Agreement for
all purposes relating to the exercisability of Warrants hereunder and without
duplication of any Warrants that have become exercisable pursuant to Section
9.1, Section 9.2 or Section 9.3 above, an amount of Additional Available
Warrants will become irrevocably exercisable as of the last calendar day of each
calendar month during the [***] month period immediately following the end of
the first [***]


21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


calendar monthly exercisability periods during the Term, disregarding any [***]
and [***] (as defined in the Loan Purchase Agreement) (or, if there is an
applicable [***] in respect of such [***] month period and such [***] ends at a
later time, at the end of such applicable [***] (such [***]-month period, as
extended for any [***], the “Additional Warrant Exercisability Period” and each
such date as of the last calendar day of each such calendar month, as extended
for any [***] with respect to such calendar month, the “Additional Warrant
Exercisability Period Closing Date”), equal to the Additional Available Total
Series F Warrant Shares, multiplied by a fraction (which shall not exceed an
amount equal to one), the numerator of which is the greater of (a) the sum of
(i) the greater of (A) the amount of Eligible Loans purchased by Purchaser, or
if applicable Deemed Purchased by Purchaser, during such calendar month of the
Additional Warrant Exercisability Period (including any Eligible Loans purchased
pursuant to the [***] occurring during such calendar month in accordance with
and subject to Section [***] and Section [***] of the Loan Purchase Agreement)
and (B) if the Initial [***]% Test is applicable (and the Cure [***]% Test is
not also otherwise applicable), [***]% of the Monthly Purchase Amount for such
calendar month and (ii) the greater of (A) the initial principal amount of
Eligible Loans purchased by Purchaser pursuant to the [***] applicable to the
[***], if any, in respect of such calendar month and (B) if the Cure [***]% Test
is applicable, the excess of the [***] over the initial principal amount of
Eligible Loans presented, or Deemed Presented, to Purchaser in such calendar
month (including any [***] applicable thereto) and (b) if the Minimum Monthly
Purchase Test is applicable, the initial principal amount of Eligible Loans
equal to the lesser of (i) the Minimum Monthly Purchase Amount and, (ii) in the
event the Purchaser has not committed to purchase all of the Eligible Loans
offered to it in respect of such calendar month as set forth in the Monthly
Purchase Request through the delivery of a Monthly Purchase Acceptance in
accordance with Section [***] of the Loan Purchase Agreement, the sum of (A) the
Monthly Purchase Amount in respect of such Monthly Purchase Request and (B) the
[***] in respect of such Monthly Purchase Request, and the denominator of which
is the [***].
SECTION 9.5.    Monthly, End-of-Term True-Up and Additional Warrant
Exercisability Period Closing Statements.
(a)    As promptly as practicable following each Monthly Closing Date, the
End-of-Term True-up Date and each Additional Warrant Exercisability Period
Closing Date, as applicable, the Company shall prepare and submit to Warrant
Holder a statement setting forth, in reasonable detail, the Company’s
calculation of the amount of Warrants or Additional Available Warrants, as
applicable, that have become exercisable for purpose of (i) such applicable
calendar month pursuant to Section 9.2 (such statement, the “Proposed Monthly
Closing Statement” and such amount of Warrants, the “Monthly Exercisable
Warrants”), (ii) the end-of-Term pursuant to Section 9.3 (such statement, the
“Proposed End-of-Term Closing Statement” and such amount of Warrants, the
“End-of-Term True-Up Exercisable Warrants”) and (iii) such applicable calendar
month during the Additional Warrant Exercisability Period pursuant to Section
9.4 (such statement, the “Proposed Additional Warrant Exercisability Closing
Statement” and such amount of Additional Available Warrants, the “Additional
Exercisable Warrants”).
(b)    Within [***] calendar days after the Proposed Monthly Closing Statement,
Proposed End-of-Term Closing Statement or Proposed Additional Warrant
Exercisability Closing Statement, as applicable, is delivered to Warrant Holder
pursuant to Section 9.5(a), Warrant Holder may deliver to the Company either (i)
a written acknowledgement accepting the Company’s calculation of the amount of
Monthly Exercisable Warrants, End-of-Term True-Up Exercisable Warrants or
Additional Exercisable Warrants as set forth in the Proposed Monthly Closing
Statement, the Proposed End-of-Term Closing Statement or Proposed Additional
Warrant Exercisability Closing Statement, as applicable, or (ii) a written
description setting forth in reasonable detail (to the extent then known to, and
based upon the information then possessed by, Warrant Holder) the reasons for
such rejection, including, if calculable at such time, the Warrant Holder’s
calculation of the amount of Monthly Exercisable Warrants, End-of-Term True-Up
Exercisable Warrants or Additional Exercisable Warrants (each, an
“Exercisability Adjustment Report”), as applicable. A failure by Warrant Holder
to deliver an Exercisability Adjustment Report within the required [***] day
period shall constitute Warrant Holder’s acceptance of the Company’s calculation
of the amount of Monthly Exercisable Warrants, End-of-Term True-Up Exercisable
Warrants or Additional Exercisable Warrants as set forth in the Proposed Monthly
Closing Statement, Proposed End-of-Term Closing Statement or Proposed Additional
Warrant Exercisability Closing Statement, as applicable. During such [***] day
period, Warrant Holder shall have the right to request, and receive with
reasonable promptness, copies of the loan records and work papers used or
generated by the Company in connection with the preparation of the Proposed
Monthly Closing Statement, Proposed End-of-Term Closing Statement or Proposed
Additional Warrant Exercisability Closing Statement, as applicable.


22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


(c)    During a period of [***] days following the receipt by the Company of the
Exercisability Adjustment Report, (i) the Company shall have the right to
request copies of the work papers generated by Warrant Holder in connection with
the preparation of the Exercisability Adjustment Report to the extent not
subject to attorney-client privilege and (ii) Warrant Holder and the Company
shall negotiate in good faith to resolve any difference they may have with
respect to the matters raised in the Exercisability Adjustment Report.
SECTION 9.6.    Forfeiture. At the end of the Term, after taking into account
the Warrants that may become irrevocably exercisable pursuant to Section 9.3 or
Section 9.4, any Warrants or Additional Warrants (or respective portion thereof)
that have not become exercisable in full shall be finally and irrevocably
forfeited. For the avoidance of doubt, any Additional Warrants that have not
become Additional Available Warrants on or before the end of the Term shall be
finally and irrevocably forfeited pursuant to this Section 9.6.
SECTION 9.7.    Acceleration Upon Certain Events.
(a)    Upon a Liquidation Event at any time prior to the end of the Term, all
Warrants (other than Additional Warrants that are not Additional Available
Warrants), whether exercisable or unexercisable, shall, immediately prior to
such Liquidation Event, become fully exercisable without any further action on
the part of any Holder; provided that, for the avoidance of doubt, in the event
of any termination of the Loan Purchase Agreement for any reason other than an
LPA Warrant Acceleration Event (each, a “Non-Acceleration LPA Termination
Event”), then any Liquidation Event occurring subsequent to such
Non-Acceleration LPA Termination Event (but prior to the end of the Term) shall
not cause any Warrants or Additional Warrants to accelerate and become fully
exercisable in accordance with the foregoing.
(b)    Upon an LPA Warrant Acceleration Event or a [***] at any time prior to
the end of the Term, all Warrants (other than Additional Warrants that are not
Additional Available Warrants), whether exercisable or unexercisable, shall
immediately become fully exercisable without any further action on the part of
any Holder; provided that, for the avoidance of doubt, in the event of any
termination of the Loan Purchase Agreement for any reason other than an LPA
Warrant Acceleration Event or the Servicing Agreement (as defined in the Loan
Purchase Agreement) for any reason other than [***], then any LPA Warrant
Acceleration Event or [***] occurring subsequent to such Non-Acceleration LPA
Termination Event shall not cause any Warrants or Additional Available Warrants
to accelerate and become fully exercisable in accordance with the foregoing.
ARTICLE X    
Miscellaneous
SECTION 10.1.    Tax Matters.
(a)    The Company shall pay all transfer, stamp and other similar taxes that
may be imposed in respect of the issuance or delivery of the Warrants or in
respect of the issuance or delivery by the Company of any Series F Preferred
Stock upon exercise of the Warrants or the issuance or delivery by the Company
of any Common Stock upon conversion of the Series F Preferred Stock.
(b)    The Company shall not cause or permit its classification as a domestic
corporation for U.S. federal income tax purposes to change without the prior
written consent of Warrant Holder (and, if [***] or any other entity in which
[***] owns a direct or indirect interest holds Warrants or Underlying Securities
directly, the prior written consent of [***]).
(c)    [***]
(d)    [***]
SECTION 10.2.    Removal of Legends. In the event (a) the Warrants or Underlying
Securities are registered under the Securities Act or (b) the Company is
presented with an opinion of counsel reasonably satisfactory to the Company that
transfers of Warrants or Underlying Securities do not require registration under
the Securities Act or any


23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


other applicable federal or state securities laws, the Company shall direct its
transfer agent, and the transfer agent shall, upon surrender by a Holder of its
certificates evidencing such Warrants or Underlying Securities to the transfer
agent, exchange such certificates for certificates without the first paragraph
of the legend referred to in Section 3.6.
SECTION 10.3.    Notices. Any notices or other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by a nationally
recognized overnight courier service, such as Federal Express, or mailed by
registered or certified mail (return receipt requested and first-class postage
prepaid) or sent via e-mail to the parties hereto at the following address (or
at such other address for a party as shall be specified by like notice, provided
that a notice of change in address shall not be deemed to have been given until
received by the addressee):


If to the Company:    Prosper Marketplace, Inc.
221 Main Street #300
San Francisco, CA 94105
Attn: General Counsel
Telephone No.: [***]
Email: [***]


With a copy to:    Orrick, Herrington & Sutcliffe LLP
405 Howard Street
(which shall not    San Francisco, CA 94105

    constitute notice     Attn: [***]

    to the Company)    Telephone No.: [***]
Email: [***]


If to the Holders:        c/o [***]
[***]
Attention: [***]
E-mail: [***]


and to such additional addresses as provided by any Holder


With a copy to:    Willkie Farr & Gallagher LLP
787 Seventh Avenue
(which shall not    New York, NY 10019

    constitute notice     Attn: [***]

    to any Holder)    Telephone No.: [***]
Email: [***]


or such other address as shall have been furnished to the party giving or making
such notice, demand or delivery.
SECTION 10.4.    Applicable Law; Jurisdiction.
(a)    Applicable Law. The validity of this Agreement and the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York (excluding and without regard for the conflicts of
laws principles thereof).
(b)    Jurisdiction. The Company and each Holder hereby expressly and
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York and the


24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


jurisdiction of any other competent court of the State, City and County of New
York, and with respect to each, any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or for
recognition or enforcement of any judgment, and each party hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York state court or, to the
extent permitted by law, in such Federal court. The Company and each Holder
waives, to the extent not prohibited by applicable law, any right it may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceeding is brought in accordance with this Section 10.4(b). The Company
and each Holder agrees that process in any proceeding referred to in this
Section 10.4(b) may be served on any party hereto anywhere in the world by
notice given in accordance with Section 10.3.
SECTION 10.5.    Persons Benefiting. This Agreement shall be binding upon and
inure to the benefit of the Company and the Warrant Holder, and their
successors, permitted assigns, beneficiaries, executors and administrators, and
the Holders from time to time. Except as otherwise expressly provided herein,
nothing in this Agreement is intended or shall be construed to confer upon any
Person, other than the Company and the Holders, any right, remedy or claim under
or by reason of this Agreement or any part hereof.
SECTION 10.6.    Counterparts. This Agreement may be executed in any number of
counterparts, including by means of electronic mail transmission, each of which
shall be deemed an original, but all of which together constitute one and the
same instrument.
SECTION 10.7.    Amendments. Neither this Agreement nor any provisions hereof
shall be waived, modified, changed, discharged or terminated other than in a
writing signed by the Company and the Majority Holders.
SECTION 10.8.    Headings. The headings of the several Articles and Sections of
this Agreement are inserted for convenience and shall not control or affect the
meaning or construction of any of the provisions hereof.
SECTION 10.9.    Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement among the Persons party hereto and
thereto with respect to the subject matter hereof, and supersede all prior
agreements and understandings, both written and oral, among such Persons with
respect to the subject matter hereof. Each party hereby agrees that the Holders
shall be express third-party beneficiaries of this Agreement and shall have the
right to enforce the rights of the Warrant Holder under this Agreement and any
other right ascribed to a Holder under this Agreement, including, without
limitation, the right to seek remedies against the Company for a breach by the
Company of any of its covenants or representations or warranties hereunder.
Except as otherwise expressly provided in the immediately preceding sentence,
nothing expressed or referred to in this Agreement shall be construed to give
any Person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement. In the event of any conflict, discrepancy or ambiguity
between the terms and conditions contained in this Agreement and any schedules
or attachments hereto, the terms and conditions contained in this Agreement
shall take precedence.
SECTION 10.10.    Severability. The provisions of this Agreement and the
Warrants are severable, and if any clause or provision shall be held invalid,
illegal or unenforceable in whole or in part, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof,
and shall not in any manner affect any other clause or provision of this
Agreement or the Warrants.
SECTION 10.11.    Survival of Warranties. The representations and warranties of
the Company and the Warrant Holder contained in or made pursuant to this
Agreement and the Warrants shall survive the execution and delivery of this
Agreement until the expiration of the Term.
[SIGNATURE PAGE FOLLOWS]




25



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.
PF WARRANTCO HOLDINGS, LP
By: [___], its General Partner
By: ______________________________________
Name:    
Title:    
PROSPER MARKETPLACE, INC.
By: ______________________________________
Name:    
Title:    
[NRZ]
By: ______________________________________
Name:    
Title:    














[Signature Page to Warrant Agreement]

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


EXHIBIT A
FORM OF FACE OF WARRANT CERTIFICATE
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER SECURITIES LAWS OF CERTAIN STATES.
THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT
SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS OF THAT CERTAIN
WARRANT AGREEMENT OF THE ISSUER, DATED AS OF [FEBRUARY __], 2017, AND THE
STOCKHOLDER DOCUMENTS (AS DEFINED IN SUCH WARRANT AGREEMENT), IN EACH CASE AS
AMENDED FROM TIME TO TIME, INCLUDING RESTRICTIONS ON TRANSFERABILITY, RESALE AND
LOCK UP PERIOD IN THE EVENT OF AN INITIAL PUBLIC OFFERING. COPIES OF SUCH
DOCUMENTS ARE AVAILABLE UPON A REQUEST DELIVERED TO PROSPER MARKETPLACE, INC.
WARRANT TO PURCHASE SHARES OF SERIES F PREFERRED STOCK OF PROSPER MARKETPLACE,
INC.
No.    Certificate for    Warrants
This certifies that [INSERT NAME OF HOLDER], or registered assigns, is the
registered holder of the number of Warrants, set forth above. Each Warrant
entitles the holder thereof (a “Holder”), subject to the provisions contained
herein and in the Warrant Agreement (as defined below), to purchase from Prosper
Marketplace, Inc., a Delaware corporation (the “Company”), one share of Series F
Convertible Preferred Stock, par value $0.01 per share, of the Company (“Series
F Preferred Stock”), subject to adjustment as provided herein and in the Warrant
Agreement, at the exercise price of $0.01 per share of Series F Preferred Stock
(the “Exercise Price”), subject to adjustment as provided herein and in the
Warrant Agreement.
This Warrant Certificate is issued under and in accordance with the Warrant
Agreement, dated as of February 27, 2017 (as amended from time to time, the
“Warrant Agreement”), by and between the Company and the “Warrant Holder”
identified therein, and is subject to the terms and provisions contained in the
Warrant Agreement, including with respect to exercisability, to all of which
terms and provisions the Holder of this Warrant Certificate consents by
acceptance hereof. The Warrant Agreement is hereby incorporated herein by
reference and made a part hereof. Reference is hereby made to the Warrant
Agreement for a full statement of the respective rights, limitations of rights,
duties, obligations and immunities thereunder of the Company and the Holders of
the Warrants. Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in the Warrant Agreement.
As provided in the Warrant Agreement and subject to the terms and conditions set
forth therein, any Warrants that have become exercisable in accordance with
Article IX of the Warrant Agreement shall be exercisable, in whole or in part,
from time to time on any Business Day. The rights of the Holders under the
Warrant Agreement shall survive the exercise of the Warrants.
The Exercise Price and the number of shares of Series F Preferred Stock issuable
upon the exercise of each Warrant are subject to adjustment as provided in the
Warrant Agreement.
All shares of Series F Preferred Stock issuable by the Company upon the exercise
of the Warrants shall, upon such issue, be duly and validly issued and fully
paid and non-assessable.


A-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


In order to exercise a Warrant the Holder hereof must surrender this Warrant
Certificate at the principal place of business of the Company, with the Exercise
Subscription Form on the reverse hereof duly executed by the Holder hereof, with
signature guaranteed as therein specified, together within at least three (3)
Business Days of the exercise of any of the Warrants represented by this Warrant
Certificate required payment in full of the Exercise Price then in effect for
the Underlying Securities as to which the Warrant(s) represented by this Warrant
Certificate is (are) submitted for exercise, all subject to the terms and
conditions hereof and of the Warrant Agreement. Any such payment of the Exercise
Price shall be by bank wire transfer in immediately available funds to an
account designated by the Company in advance thereof. Upon the receipt of the
Exercise Subscription Form, the Company shall, at its own expense, use its best
efforts to seek the approval of any Governmental Entity to the extent the
issuance of equity securities under the Warrant(s) being exercised require(s)
the consent of the any Governmental Entity, and shall notify the Holder
exercising such Warrant(s) of the approval of such Governmental Entity of such
exercise.
The Company shall pay all transfer, stamp and other similar taxes that may be
imposed in respect of the issuance or delivery of the Warrants or in respect of
the issuance or delivery by the Company of any securities upon exercise of the
Warrants.
No service or similar charge shall be owed by a Holder to the Company for any
registration of transfer or exchange of Warrant Certificates; provided, however,
that any Taxes, including all transfer, stamp and other similar taxes, that may
be imposed in connection with any registration of transfer or exchange of
Warrant Certificates shall be paid by the applicable Holder making such transfer
or exchange of Warrant Certificates (and not for the avoidance of doubt the
Company).
Each taker and Holder of this Warrant Certificate by taking or holding the same,
consents and agrees that this Warrant Certificate when duly endorsed in blank
shall be deemed negotiable and that when this Warrant Certificate shall have
been so endorsed, the Holder hereof may be treated by the Company and all other
Persons dealing with this Warrant Certificate as the absolute owner hereof for
any purpose and as the Person entitled to exercise the rights represented
hereby.
The validity of this Warrant Certificate and the construction, interpretation,
and enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the internal laws of the State of New York
(excluding and without regard for the conflicts of laws principles thereof).
The Company and each Holder hereby expressly and irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and the jurisdiction of any other competent court of the
State, City and County of New York, and with respect to each, any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or for recognition or enforcement of any judgment, and each
party hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding shall be heard and determined in such New York
state court or, to the extent permitted by law, in such Federal court. The
Company and each Holder waives, to the extent permitted under applicable law,
any right it may have to assert the doctrine of forum non conveniens or to
object to venue to the extent any proceedings is brought in accordance with this
paragraph. The Company and each Holder agrees that process in any proceeding
referred to in this paragraph may be served on any party hereto anywhere in the
world by notice given in accordance with Section 10.3 of the Warrant Agreement.
This Warrant Certificate and the Warrant Agreement are subject to amendment as
provided in the Warrant Agreement.
Copies of the Warrant Agreement are on file at the principal place of business
of the Company and may be obtained by writing to the Company at the following
address:
______________
______________
Attn: ______________


A-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Facsimile No.: ______________
Phone: ______________
Email: _______________


Dated: [_____]
PROSPER MARKETPLACE, INC.
By: ______________________________________
Name:    
Title:    

FORM OF REVERSE OF WARRANT CERTIFICATE
EXERCISE SUBSCRIPTION FORM
(To be executed only upon exercise of Warrant)
To: Prosper Marketplace, Inc. (the “Company”)
The undersigned irrevocably exercises [________] of the Warrants for the
purchase of one (subject to adjustment in accordance with the Warrant Agreement)
share of Series F Convertible Preferred Stock, par value $0.01 of the Company,
for each Warrant hereby exercised represented by the Warrant Certificate.
Within three (3) Business Days, the undersigned will make payment of $
__________ (such payment being by bank wire transfer in immediately available
funds), all at the Exercise Price and on the terms and conditions specified in
the Warrant Certificate and the Warrant Agreement therein referred to.
The undersigned irrevocably surrenders this Warrant Certificate and all right,
title and interest therein to the Company and directs that the Series F
Preferred Stock deliverable upon the exercise of such Warrants be registered in
the name and address specified below.
Date:
____________________________________________

(Signature of Owner)(1)
____________________________________________

(Street Address)
____________________________________________

(City)    (State)    (Zip Code)
Signature Guaranteed by:
Securities to be issued to:
Please insert social security or identifying number:
Name:
Street Address:
City, State and Zip Code:
________________________________________


(1) The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or any change
whatsoever, and must be guaranteed by a financial institution.

ANNEX A
Knowledge


[***]
 


A-3

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


ANNEX B
Company Competitors


[***]


B-1



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


ANNEX C
LPA Warrant Acceleration Event
In the event that the Loan Purchase Agreement is terminated as a result of any
of the below events, each of which would constitute a “Termination Event” (as
defined in the Loan Purchase Agreement), such event shall constitute an “LPA
Warrant Acceleration Event” for purposes of Section 9.7(b) of the Agreement.
Capitalized terms not otherwise defined shall have the respective meanings set
forth in the Loan Purchase Agreement.




C-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


1. Subject to Article 7 of the Loan Purchase Agreement. a breach of a
representation or warranty included in Section 4.2 of the Loan Purchase
Agreement has occurred as of the applicable Purchase Date and Seller has failed
to repurchase the applicable Loan or Loans in each case within [***] of a
written demand for repurchase from [***] being received by Seller, which demand
shall specify in reasonable detail the basis for such repurchase; provided
that in the event of a [***], any such proposed failure shall not constitute a
Termination Event under the Loan Purchase Agreement, or an LPA Warrant
Acceleration Event for purposes of Section 9.7 of the Agreement, until any such
dispute in connection with the repurchase obligation is first resolved [***].
2. (a) Seller shall fail to perform or observe any obligation, covenant or
agreement contained in the Loan Purchase Agreement (other than those covenants
set forth below under Section [***]) and Section [***] of the Loan Purchase
Agreement) that (i) materially adversely affects, or would reasonably be
expected to adversely affect, Seller’s ability to fulfill its obligations in
accordance with the Loan Purchase Agreement or (ii) adversely affects, or would
reasonably be expected to adversely affect, the collectability, enforceability
or validity of [***] and (b) such failure, if capable of being cured, is not
cured within [***] days of the earlier of the date on which (1) written notice
of such failure is received by Seller or (2) Seller has Actual Knowledge that
such failure affects a Loan purchased by Purchaser under the Loan Purchase
Agreement.
3. The Termination Event set forth in Section 8.1(c)(iii) of the Loan Purchase
Agreement.
4. The Termination Event set forth in Section 8.1(c)(v) of the Loan Purchase
Agreement.
5. The Termination Event set forth in Section 8.1(c)(vi) of the Loan Purchase
Agreement.
6. (a) Any representation or warranty of Seller contained in the Loan Purchase
Agreement (other than representations the breach of which requires a repurchase
of a Loan thereunder) was false or misleading when made and such misstatement
(i) materially adversely affects, or would reasonably be expected to material
adversely affect, Seller’s ability to perform its obligations in accordance with
the Loan Purchase Agreement or (ii) adversely affects, or would reasonably be
expected to adversely affect, the collectability, enforceability or validity of
[***] and (b) such misstatement, if capable of being cured, is not cured within
[***] days of the earlier of the date on which (1) written notice of such
misstatement is received by Seller or (2) Seller has Actual Knowledge that such
misstatement affects a Loan purchased by Purchaser under the Loan Purchase
Agreement. For the avoidance of doubt, any repurchase by Seller of any Loans
with respect to which there is, or was, a breach of any representation or
warranty included in Section 4.2 of the Loan Purchase Agreement shall be deemed
to cure any such misstatement for purposes of the foregoing.
7. (a) Seller (i) [***] or (ii) becomes subject to any regulatory action that is
reasonably likely to restrict or prohibit Seller from acquiring or originating
new Eligible Loans or performing its obligations under the Loan Purchase
Agreement that, in the case of both (i) and (ii) above, (A) materially adversely
affects, or would reasonably be expected to materially adversely affect,
Seller’s ability to perform its obligations in accordance with the Loan Purchase
Agreement or (B) adversely affects, or would reasonably be expected to adversely
affect, the collectability, enforceability or validity [***] and (b) such
occurrence, if capable of being cured, is not cured within [***] days of the
earlier of the date on which (1) written notice of such occurrence is received
by Seller or (2) Seller has Actual Knowledge that such occurrence affects a Loan
purchased by Purchaser under the Loan Purchase Agreement.
8. The Termination Event set forth in Section 8.1(c)(xi) of the Loan Purchase
Agreement.
9. The occurrence of a [***], which shall mean that as of the end of any Due
Period (as defined in the Loan Purchase Agreement), the [***] (as defined in the
[***]) exceeds (x) during the period from the Closing Date of the Loan Purchase
Agreement through January 31, 2018, [***]% or (y) thereafter, [***]%.




 
 







C-2

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


ANNEX D
Related Parties
1.    [***]


D-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.








D-2

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


ANNEX E
[***]


E-1

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


SCHEDULE OF EXCEPTIONS
Capitalized terms used but not defined in this Schedule of Exceptions shall have
the respective meanings ascribed to such terms in the Warrant Agreement (the
“Agreement”), dated as of February 27, 2017, by and between Prosper Marketplace,
Inc., a Delaware corporation (the “Company”), and PF WarrantCo Holdings, LP, a
Delaware limited partnership (the “Warrant Holder”).
This Schedule of Exceptions is qualified in its entirety by reference to the
Agreement. Any information disclosed in this Schedule of Exceptions, or any
references to dollar amounts, shall not be deemed to be an acknowledgment or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of the
Agreement.
This Schedule of Exceptions has been arranged, for purposes of convenience, as
separately titled Schedules corresponding to certain sections of the Agreement;
however, any information disclosed in any Schedule will constitute a disclosure
for purposes of every other section of this Schedule of Exceptions
notwithstanding the lack of specific cross-reference thereto to the extent the
relevance of such disclosure or response to such other Schedule is reasonably
apparent on the face of such information that such information is applicable to
such other Schedule or subsection, in each case without independent inquiry. In
no event shall the inclusion of any matter in this Schedule of Exceptions be
deemed or interpreted to broaden the representations, warranties, covenants or
agreements of the Company contained in the Agreement. Except as required to be
set forth in this Schedule of Exceptions pursuant to the terms of the Agreement,
no item set forth herein shall constitute, or be deemed to constitute, an
admission or indication by the Company that such item meets any or all of the
criteria set forth in the Agreement for inclusion (including as an exception to
any representation or warranty) in this Schedule of Exceptions. The information
contained in this Schedule of Exceptions is disclosed solely for the purposes of
the Agreement, and no information contained herein shall be deemed to be an
admission by the Company to any third party of any matter whatsoever, including
of any violation of law or breach of any agreement. No reference in this
Schedule of Exceptions relating to any possible breach, non-compliance with or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred.
Nothing in this Schedule of Exceptions shall constitute an admission of any
liability or obligation of the Company or any other party to any third party or
shall confer or give to any third party any remedy, claim, liability,
reimbursement, cause of action or other right.
This Schedule of Exceptions includes brief descriptions or summaries of certain
agreements, copies of which have been made available in the Company’s electronic
data room prepared for purposes of the transactions contemplated by the
Transaction Documents or otherwise upon reasonable request made on or prior to
the date hereof. Such descriptions do not purport to be comprehensive, and are
qualified in their entirety by reference to the text of the agreements
described.


* * * *





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(c) No Conflicts


(ii)
1.
See Schedule 7.1(d), Item 2.

2.
Pursuant to Section 2(a)(i) of the Amended and Restated Voting Agreement dated
February 27, 2017 amongst the Company and the persons listed on Exhibit A and
Exhibit B thereto, an Affiliate of the Warrant Holder shall have the right to
appoint one (1) member to the Board upon consummation of the Transaction (the
“Consortium Director”). Set forth below are applicable state regulatory notice
requirements in connection with any such appointment of the Consortium Director.

[***][Two pages redacted]









--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(d) Consents.


1.
In connection with the transactions contemplated by the Transaction Documents
(the “Transaction”), the Company is required to file a Form 8-K under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), within four
(4) business days of the date of the consummation of the Transaction. In
addition, pursuant to Section 2(a)(i) of the Amended and Restated Voting
Agreement dated November 1, 2016 amongst the Company and the persons listed on
Exhibit A and Exhibit B thereto, the Company is required to file a Form 8-K
under the Exchange Act within four (4) business days of an Affiliate of the
Warrant Holder appointing one (1) member to the Board upon consummation of the
Transaction (the “Consortium Director”).

2.
[***]

The Company may file a Form D (Notice of Exempt Offering of Securities) with
respect to the issuance of the Warrants to the Warrant Holder pursuant to
certain potentially available exemptions from registration of such securities
under the Securities Act.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(f) Capitalization.


(i)    Attached as Exhibit 1 to this Schedule 7.1(f)(i) is the Company’s issued
and outstanding securities after giving effect to the issuance of the Warrants
under the Agreement.
(ii)
1.
The following are outstanding equity commitments made under offer letters to
employees of the Company or its Subsidiaries or in connection with an employee’s
promotion. These options have not yet been approved by the Compensation
Committee of the Board. All of the below options are subject to the Terms and
Conditions of the Company’s 2015 Equity Incentive Plan (the “Plan”), including
the standard form option agreement for US employees.

Last Name
First Name
Job Title
Stock Options*
Vesting Start Date
Vesting Schedule
Reason



[***][Six pages redacted]


2.
The following are outstanding equity commitments made under offer letters. These
Restricted Stock Unit (“RSU”) Awards have not yet been approved by the
Compensation Committee of the Board. All of the below RSU Awards are subject to
the Terms and Conditions of the Plan, including the standard form of RSU grant
notice and RSU agreement for U.S. Employees.

Last Name
First Name
Job Title
RSUs
Vesting Start Date
Vesting Schedule


[***]










--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Schedule 7.1(h) Subsidiaries


1.
Prosper Funding – Subsidiary of the Company

2.
Prosper Asset Holdings LLC – Subsidiary of Prosper Funding

3.
Prosper Capital Management LLC – Subsidiary of the Company

4.
Prosper Healthcare Lending LLC – Subsidiary of the Company

5.
BillGuard, Inc. – Subsidiary of the Company

6.
BillGuard Technologies Limited – Subsidiary of BillGuard, Inc.

7.
Prosper Capital Consumer Credit Fund LP








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(j) Affiliate Interests and Transactions.


1.
Prosper Marketplace, Inc. Series A Preferred Stock Purchase Agreement, dated
January 14, 2013.

2.
Management Rights Agreement by and between the Company and SC US GF V Holdings,
Ltd., dated January 15, 2013.

3.
Prosper Marketplace, Inc. Series B Preferred Stock Purchase Agreement, dated
September 23, 2013.

4.
Prosper Marketplace, Inc. Series C Preferred Stock Purchase Agreement, dated May
1, 2014.

5.
Prosper Marketplace, Inc. Series D Preferred Stock Purchase Agreement, dated
April 7, 2015.

6.
Prosper Marketplace, Inc. Amended and Restated Investors’ Rights Agreement,
dated April 7, 2015.

7.
Prosper Marketplace, Inc. Amended and Restated Voting Agreement, dated April 7,
2015.

8.
Prosper Marketplace, Inc. Amended and Restated Right of First Refusal and
Co-Sale Agreement, dated April 7, 2015.

9.
[***]

10.
Indemnification Agreement between the Company and Aaron Vermut, dated as of May
31, 2013.

11.
Indemnification Agreement between the Company and Stephan Vermut, dated as of
January 22, 2013.

12.
Indemnification Agreement between the Company and Christopher M. Bishko, dated
as of May 14, 2013.

13.
Indemnification Agreement between the Company and Rajeev V. Date, dated as of
July 18, 2013.

14.
Indemnification Agreement between the Company and Patrick W. Grady, dated as of
January 15, 2013.

15.
Indemnification Agreement between the Company and David R. Golob, dated as of
May 15, 2014.

16.
Indemnification Agreement between the Company and Nigel W. Morris, dated as of
June 9, 2014.

17.
Indemnification Agreement between the Company and Ronald Suber, dated as of
January 22, 2013.

18.
Indemnification Agreement between the Company and Sachin D. Adarkar, dated as of
March 1, 2010.

19.
Indemnification Agreement between the Company and David Kimball, dated as of
March 18, 2016.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


20.
Indemnification Agreement between the Company and Kunal Kaul, dated as of
February 12, 2016 and effective as of December 28, 2015.

21.
Amended and Restated Services and Indemnity Agreement among the Company, Prosper
Funding, David V. DeAngelis, Bernard J. Angelo and Global Securitization
Services, LLC, dated as of May 30, 2013.

22.
Stock Option Agreements and/or Restricted Stock Unit Award Agreements by and
between the Company and members of the Board and the Company’s officers.

23.
Certain Related Parties have registered as retail investors on the Company’s
website, and have entered into agreements with the Company (including Investor
Registration Agreements) in connection with that registration. Any borrower
payment dependent notes issued by the Company or any its Subsidiaries and
purchased by such Related Parties were obtained on arms-length terms on the same
terms and conditions as those obtained by other retail investors.

24.
Certain Related Parties have registered as borrowers on the Company’s website,
and have entered into agreements with the Company (including Borrower
Registration Agreements) on arms-length terms in connection with that
registration.

25.
[***]

26.
[***]

27.
[***]

28.
[***]

29.
Series A Preferred Stock Transfer Agreement among Target Chrome Ltd., Ronald
Suber, Aaron Vermut, Merlin Acorn L.P. and the Company, dated April 30, 2015.

30.
Series A Preferred Stock Transfer Agreement among Target Titan Ltd., Ronald
Suber, Aaron Vermut, Merlin Acorn L.P. and the Company, dated April 30, 2015.

31.
Series A Preferred Stock Transfer Agreement among Target Ventures Partners FC
Ltd., Ronald Suber, Aaron Vermut, Merlin Acorn L.P., and the Company, dated
April 30, 2015.

32.
Series A Preferred Stock Transfer Agreement among Bindley Capital Investors,
LLC, Ronald Suber, Aaron Vermut, Merlin Acorn L.P., and the Company, dated May
13, 2015.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


33.
Series A Preferred Stock Transfer Agreement among Thomas J. Salentine, Ronald
Suber, Aaron Vermut, Merlin Acorn L.P., and the Company, dated May 13, 2015.

34.
Series A Preferred Stock Transfer Agreement among Kingfisher Equity Partners,
LP, Ronald Suber, Aaron Vermut, Merlin Acorn L.P., and the Company, dated May
15, 2015.

35.
Stock Repurchase Agreement by and between the Company and Sachin Adarkar, dated
June 12, 2015.

36.
Stock Repurchase Agreement by and between the Company and Bradley Pennington,
dated June 12, 2015.

37.
Stock Repurchase Agreement by and between the Company and RSIP 2014 Gift Trust,
dated June 12, 2015.

38.
Stock Repurchase Agreement by and between the Company and Stephan P. Vermut and
Barbara T. Vermut 2002 Trust, dated June 12, 2015.

39.
Stock Repurchase Agreement by and between the Company and Stephan P. Vermut and
Barbara T. Vermut 2002 Trust, dated June 12, 2015.

40.
Stock Repurchase Agreement by and between the Company and Aaron Vermut, dated
June 12, 2015.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(k) Indebtedness.


1.
Dependent Notes Indenture dated January 22, 2013, by and between Prosper Funding
and Wells Fargo Bank, National Association; First Supplemental Indenture dated
May 10, 2013, by and between Prosper Funding and Wells Fargo Bank, National
Association.

2.
Under the agreement the Company entered into with Wells Fargo, Inc. (“Wells
Fargo”), Prosper Funding is required to maintain a reserve balance of $[***] as
security for any chargeback risk that Wells Fargo may bear as a result of
facilitating Automated Clearing House transactions.

3.
Under the Company’s or its Subsidiaries’ borrower and investor agreements, the
Company or its Subsidiaries may hold money for investor members and borrowers on
their behalf in accounts that the Company or its Subsidiaries maintain.

4.
The WebBank Agreements referenced in Schedule 7.1(q) require that the Company
maintain the following collateral accounts:

a.
A collateral account in an amount equal to the greater of (i) $[***] and (ii) to
the extent loans originated under the marketing agreement exceed $[***], $[***],
to secure the Company’s obligations to WebBank under the WebBank Agreement.

b.
A collateral account in an amount equal to the difference between the total
expected loan trailing fee collections and the paid loan trailing fees,
calculated on a monthly basis, to secure Prosper Funding’s obligations under the
Asset Sale Agreement with WebBank.

5.
Contingent consideration in relation to the acquisition of BillGuard Inc. This
amount totals $[***] and was paid in December 2016.

6.
In May 2016 the Company underwent a restructuring and as a result has recorded a
restructuring liability of $[***] on the Unaudited Company Balance Sheet.

7.
The borrower payment dependent notes issued by the Company and Prosper Funding
to retail investors, the payments of which are dependent upon Prosper Funding’s
receipt of payments from the borrower on the corresponding borrower loan.

8.
Letter of Credit issued by Wells Fargo to Columbia REIT 221 Main LLC (the
Company’s landlord) for $[***] in regard to 221 Main Street SF, CA.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


9.
Letter of Credit issued by Wells Fargo to 400 Commerce LLC (the Company’s
landlord) for $[***] in regard to 400 Commerce Drive, Newark, DE.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(m) Undisclosed Liabilities.


[***] [Two pages redacted]
10.    On November 17, 2016, PMI, PFL and Colchis entered into a Settlement and
Release Agreement, pursuant to which Colchis agreed to terminate the Colchis
agreements and waive all rights conferred under such agreements in exchange for
a $9 million cash payment by PMI and an agreement by PMI to issue a warrant to
purchase shares of a new series of preferred stock representing 7% of PMI’s
capitalization on a fully diluted basis as of the date of the issuance of the
warrant for $.01 per share.
[***]







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(o) Compliance with Applicable Law
(i)
1.
On November 26, 2008, the Company and the North American Securities
Administrators Association (“NASAA”) executed a settlement term sheet. The term
sheet set forth the material terms of a consent order to resolve matters
relating to the Company’s sale and offer of unregistered securities and the
omission of material facts in connection with such offers and sales. NASAA
recommend that each state adopt the terms of the settlement, however, the
settlement is not binding on any state. The terms of the settlement involve the
Company’s payment of up to $1 million, which NASAA will allocate among the 50
states and the District of Columbia, based on the Company’s loan sale
transaction volume in each state prior to November 24, 2008. The Company will
not be required to pay any portion of the fine allocated to those states that do
not execute a consent order with the Company. The terms of the settlement
require the states to terminate their investigation of the Company’s activities
related to the sale of securities before November 24, 2008. If a state does not
elect to participate in the NASAA settlement, such state would not be prevented
from pursuing its own remedies in connection with the Company’s sale of
securities before November 24, 2008. On April 21, 2009, the Company reached
agreement with NASAA on the final terms of the consent order for consideration
by the states. As of June 30, 2016, the Company had entered into 35 consent
order agreements and has paid an aggregate of $785,164.00 million in penalties.

[***][Two pages redacted]







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(p) Permits
(i)
State Licenses
Name of State
License or Permit Number
Name of License
Entity
Arizona
[***]
Collection Agency License
Company
Arkansas
[***]
Collection Agency License
Company
California
[***]
Finance Lender License
Company
Colorado
[***]
Supervised Lender License
Company
Connecticut
[***]
Small Loan Company License
Company
Florida
[***]
Consumer Finance License
Company
Idaho
[***]
Regulated Lender License
Company
Idaho
[***]
Collection Agency License
Company
Kansas
[***]
Supervised Loan License
Company
Kansas
[***]
Credit Notification License
Company
Louisiana
[***]
Collection Agency License
Company
Maryland
[***]
Collection Agency Exemption
Company
Massachusetts
[***]
Third Party Loan Servicer Registration
Company
Michigan
[***]
Regulatory Loan License
Company
Montana
[***]
Consumer Loan License
Company
New Jersey
[***]
Registered Collection Agency Bond
Company
New Mexico
[***]
Collection Agency License
Company
New Mexico
[***]
Collection Agency Managers License (Linda S Allen - NM Resident Manager)
Company
Oklahoma
[***]
Supervised Lender License
Company
Oregon
[***]
Consumer Finance Act License
Company
Oregon
[***]
Collection Agency License
Company
Pennsylvania
[***]
Consumer Discount Company License
Company
Rhode Island
[***]
Debt Collector Registration
Company
Texas
[***]
Regulated Loan License
Company
Texas
[***]
Third Party Debt Collector Filing
Company
Utah
[***]
Consumer Credit Notification
Company
Utah
[***]
Foreign Collection Agency Registration
Company
Vermont
[***]
Lender License
Company
Washington
[***]
Collection Agency License
Company
West Virginia
[***]
Collection Agency License
Company
Wisconsin
[***]
Consumer Act Registration
Company
Wyoming
[***]
Supervised Lender License
Company








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Connecticut
[***]
Small Loan Company License
Prosper Funding
Kansas
[***]
Supervised Loan License
Prosper Funding
Kansas
[***]
Credit Notification License
Prosper Funding
Pennsylvania
[***]
Consumer Discount Company License
Prosper Funding
Vermont
[***]
Lender License
Prosper Funding
 
[***]
In process
Lending
Company
[***]
In process
Lending
Prosper Funding
[***]
In process
Credit Notification License
Company
Federal Securities Registrations
Name of Government Entity
Registration Number
Name of Registration
Entity
SEC
 
333-204880-01


Registration Statement on Form S-1 (Borrower Payment Dependent Notes,
$1,500,000,000)


Prosper Funding
SEC
 
333-204880


Registration Statement on Form S-1 (PMI Management Rights)


Company
State Securities Registrations
Name of State
License or Permit Number
Name of License
Entity
Alaska
[***]
Registration of Securities
Prosper Funding /Company
California
[***]
Registration of Securities
Prosper Funding /Company
Colorado
[***]
Registration of Securities
Prosper Funding /Company
Connecticut
[***]
Registration of Securities
Prosper Funding /Company
D.C.
[***]
Registration of Securities
Prosper Funding /Company
Delaware
[***]
Registration of Securities
Prosper Funding /Company
Florida
[***]
Registration of Securities
Company
Florida
[***]
Registration of Securities
Prosper Funding
Georgia
[***]
Registration of Securities
Prosper Funding /Company
Idaho
[***]
Registration of Securities
Prosper Funding /Company
Illinois
[***]
Registration of Securities
Prosper Funding /Company
Indiana
[***]
Registration of Securities
Prosper Funding /Company
Louisiana
[***]
Registration of Securities
Prosper Funding
Maine
[***]
Registration of Securities
Prosper Funding /Company
Michigan
[***]
Registration of Securities
Prosper Funding /Company








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Minnesota
[***]
Registration of Securities
Prosper Funding
Mississippi
[***]
Registration of Securities
Prosper Funding /Company
Missouri
[***]
Registration of Securities
Prosper Funding /Company
Montana
[***]
Registration of Securities
Company
Montana
[***]
Registration of Securities
Prosper Funding
Nevada
[***]
Registration of Securities
Prosper Funding /Company
New Hampshire
[***]
Registration of Securities
Prosper Funding /Company
New York
[***]
Registration of Securities
Company
New York
[***]
Registration of Securities
Prosper Funding
Oregon
[***]
Registration of Securities
Prosper Funding /Company
Rhode Island
[***]
Registration of Securities
Prosper Funding /Company
South Carolina
[***]
Registration of Securities
Prosper Funding /Company
South Dakota
[***]
Registration of Securities
Prosper Funding /Company
Utah
[***]
Registration of Securities
Prosper Funding /Company
Virginia
[***]
Registration of Securities
Prosper Funding
Washington State
[***]
Registration of Securities
Prosper Funding /Company
Wisconsin
[***]
Registration of Securities
Prosper Funding /Company
Wyoming
[***]
Registration of Securities
Prosper Funding /Company
Florida
[***]
Issuer-Dealer Registration
Company
Florida
[***]
Issuer-Dealer Registration
Prosper Funding
New Hampshire
[***]
Issuer-Dealer Registration
 
Oregon
[***]
Issuer-Dealer Registration
Prosper Funding /Company
Virginia
[***]
Issuer-Dealer Registration
Prosper Funding
Business Qualifications
Name of State
License or Permit Number
Department
Entity
Delaware
[***]
Secretary Of State, Division Of Corporations
Company
Delaware
[***]
Secretary Of State, Division Of Corporations
Prosper Funding
Delaware
[***]
Secretary Of State, Division Of Corporations
Prosper Healthcare Lending LLC
Delaware
[***]
Secretary Of State, Division Of Corporations
Prosper Asset Holdings LLC
Delaware
[***]
Secretary Of State, Division Of Corporations
Prosper Capital Consumer Credit Fund, LP
Delaware
[***]
Secretary Of State, Division Of Corporations
BillGuard, Inc.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Delaware
[***]
Secretary Of State, Division Of Corporations
Prosper Capital Management, LLC
California
[***]
Secretary Of State
Prosper Asset Holdings LLC
California
[***]
Secretary Of State
Prosper Capital Management, LLC
Alabama
[***]
Secretary Of State, Corporations Division
Prosper Funding
Alaska
[***]
Department of Natural Resources
Prosper Funding
Arizona
[***]
Corporation Commission, Corporations Division
Prosper Funding
Arkansas
[***]
Secretary Of State, Business Department
Prosper Funding
California
[***]
Secretary Of State
Prosper Funding
Colorado
[***]
Secretary Of State
Prosper Funding
Connecticut
[***]
Secretary Of State, Commercial Recording Division
Prosper Funding
District Of Columbia
[***]
Department Of Consumer And Regulatory Affairs, Business and Professional
Licensing Administration, Corporations Division
Prosper Funding
Florida
[***]
Department Of State, Division Of Corporations
Prosper Funding
Georgia
[***]
Secretary Of State, Corporations Division
Prosper Funding
Hawaii
[***]
Department Of Commerce And Consumer Affairs, Business Registration Division
Prosper Funding
Idaho
[***]
Secretary Of State, Business Entities
Prosper Funding
Illinois
[***]
Secretary Of State, Department Of Business Services
Prosper Funding
Indiana
[***]
Secretary Of State, Business Services Division
Prosper Funding
Iowa
[***]
Secretary Of State, Corporations Department
Prosper Funding
Kansas
[***]
Secretary Of State
Prosper Funding
Kentucky
[***]
Secretary Of State
Prosper Funding
Louisiana
[***]
Secretary Of State, Commercial Division, Corporations Section
Prosper Funding
Maine
[***]
Secretary Of State, Bureau Of Corporations, Elections And Commissions
Prosper Funding
Maryland
[***]
State Department Of Assessments And Taxation
Prosper Funding
Massachusetts
[***]
Secretary Of The Commonwealth
Prosper Funding








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Michigan
[***]
Corporations, Securities & Commercial Licensing Division
Prosper Funding
Minnesota
[***]
Secretary Of State, Business Services Office
Prosper Funding
Mississippi
[***]
Secretary Of State, Business Services Division
Prosper Funding
Missouri
[***]
Secretary Of State, Business Services Department
Prosper Funding
Montana
[***]
Secretary Of State
Prosper Funding
Nebraska
[***]
Business Services Division
Prosper Funding
Nevada
[***]
Secretary Of State, Commercial Recordings Division
Prosper Funding
New Hampshire
[***]
Secretary Of State, Corporation Division
Prosper Funding
New Jersey
[***]
Department Of The Treasury, Division Of Revenue, Business Services Bureau
Prosper Funding
New Mexico
[***]
Secretary of State, Corporations Bureau
Prosper Funding
New York
[***]
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Prosper Funding
North Carolina
[***]
Secretary Of State, Corporations Division
Prosper Funding
North Dakota
[***]
Secretary Of State, Business Information/Registration Division
Prosper Funding
Ohio
[***]
Secretary Of State
Prosper Funding
Oklahoma
[***]
Secretary Of State
Prosper Funding
Oregon
[***]
Secretary Of State, Corporation Division
Prosper Funding
Pennsylvania
[***]
Department Of State, Corporation Bureau
Prosper Funding
Rhode Island
[***]
Secretary Of State, Corporations Division
Prosper Funding
South Carolina
[***]
Secretary Of State, Division Of Corporations
Prosper Funding
South Dakota
[***]
Secretary Of State
Prosper Funding
Tennessee
[***]
Department Of State, Division Of Business Services
Prosper Funding
Texas
[***]
Secretary Of State, Statutory Filings Division, Corporations Section
Prosper Funding
Utah
[***]
Department Of Commerce, Division Of Corporations & Commercial Code
Prosper Funding
Vermont
[***]
Secretary Of State, Corporations/UCC Division
Prosper Funding
Virginia
[***]
State Corporation Commission
Prosper Funding








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Washington
[***]
Office Of The Secretary Of State, Corporations Division
Prosper Funding
West Virginia
[***]
Secretary Of State
Prosper Funding
Wisconsin
[***]
Department Of Financial Institutions
Prosper Funding
Wyoming
[***]
Secretary Of State
Prosper Funding
Utah
[***]
Certificate of Registration
Department Of Commerce, Division Of Corporations & Commercial Code
Prosper Healthcare Lending LLC
Alabama
[***]
Secretary Of State, Corporations Division
Company
Alaska
[***]
Department of Natural Resources
Company
Arizona
[***]
Corporation Commission, Corporations Division
Company
Arkansas
[***]
Secretary Of State, Business Department
Company
California
[***]
Secretary Of State
Company
Colorado
[***]
Secretary Of State
Company
Connecticut
[***]
Secretary Of State, Commercial Recording Division
Company
District Of Columbia
[***]
Department Of Consumer And Regulatory Affairs, Business and Professional
Licensing Administration, Corporations Division
Company
Florida
[***]
Department Of State, Division Of Corporations
Company
Georgia
[***]
Secretary Of State, Corporations Division
Company
Hawaii
[***]
Department Of Commerce And Consumer Affairs, Business Registration Division
Company
Idaho
[***]
Secretary Of State, Business Entities
Company
Illinois
[***]
Secretary Of State, Department Of Business Services
Company
Indiana
[***]
Secretary Of State, Business Services Division
Company
Iowa
[***]
Secretary Of State, Corporations Department
Company
Kansas
[***]
Secretary Of State
Company
Kentucky
[***]
Secretary Of State
Company
Louisiana
[***]
Secretary Of State, Commercial Division, Corporations Section
Company
Maine
[***]
Secretary Of State, Bureau Of Corporations, Elections And Commissions
Company








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Maryland
[***]
State Department Of Assessments And Taxation
Company
Massachusetts
[***]
Secretary Of The Commonwealth
Company
Michigan
[***]
Corporations, Securities & Commercial Licensing Division
Company
Mississippi
[***]
Secretary Of State, Business Services Division
Company
Missouri
[***]
Secretary Of State, Business Services Department
Company
Montana
[***]
Secretary Of State
Company
Nebraska
[***]
Business Services Division
Company
Nevada
[***]
Secretary Of State, Commercial Recordings Division
Company
New Hampshire
[***]
Secretary Of State, Corporation Division
Company
New Jersey
[***]
Department Of The Treasury, Division Of Revenue, Business Services Bureau
Company
New Mexico
[***]
Secretary of State, Corporations Bureau
Company
New York
[***]
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Company
North Carolina
[***]
Secretary Of State, Corporations Division
Company
North Dakota
[***]
Secretary Of State, Business Information/Registration Division
Company
Ohio
[***]
Secretary Of State
Company
Oklahoma
[***]
Secretary Of State
Company
Oregon
[***]
Secretary Of State, Corporation Division
Company
Pennsylvania
[***]
Department Of State, Corporation Bureau
Company
Rhode Island
[***]
Secretary Of State, Corporations Division
Company
South Carolina
[***]
Secretary Of State, Division Of Corporations
Company
South Dakota
[***]
Secretary Of State
Company
Tennessee
[***]
Department Of State, Division Of Business Services
Company
Texas
[***]
Secretary Of State, Statutory Filings Division, Corporations Section
Company
Utah
[***]
Department Of Commerce, Division Of Corporations & Commercial Code
Company
Vermont
[***]
Secretary Of State, Corporations/UCC Division
Company








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Virginia
[***]
State Corporation Commission
Company
Washington
[***]
Office Of The Secretary Of State, Corporations Division
Company
West Virginia
[***]
Secretary Of State
Company
Wisconsin
[***]
Department Of Financial Institutions
Company
Wyoming
[***]
Secretary Of State
Company
California
[***]
San Francisco Municipal License
Company
California
[***]
San Francisco Municipal License
Prosper Funding
California
[***]
Certificate of Qualification to conduct business in state
BillGuard, Inc.
New York
[***]
Certificate of Qualification to conduct business in state
BillGuard, Inc.
California
[***]
San Francisco Municipal License
Company
California
[***]
San Francisco Municipal License
Prosper Funding
Delaware
[***]
Business License
Company
Employer Identification Numbers
Name of Government Entity
License or Permit Number
Name of License
Entity
Internal Revenue Service
[***]
Employer Identification Number
Company
Internal Revenue Service
[***]
Employer Identification Number
Prosper Funding
Internal Revenue Service
[***]
Employer Identification Number
Prosper Asset Holdings LLC
Internal Revenue Service
[***]
Employer Identification Number
Prosper Healthcare Lending LLC
Internal Revenue Service
[***]
Employer Identification Number
BillGuard, Inc.
Internal Revenue Service
[***]
Employer Identification Number
Prosper Capital Management, LLC
Internal Revenue Service
[***]
Employer Identification Number
Prosper Capital Consumer Credit Fund LP

(ii)
The Company is currently in the process of obtaining the following Permits and
has made filings in such respect:
Entity
State
License Type
License Authority
PMI
[***]
[***]
[***]
PFL
[***]
[***]
[***]
PMI
[***]
[***]
[***]










--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(q) Material Contracts.
(i)
(a) [***]
(b)  
[***][16 pages redacted]
(c)
1.
See Schedule 7.1(k).

(d)
None.
(e) [***]
(f)
1.
Agreement and Plan of Merger by and among BillGuard, Inc., Beach Merger Sub,
Inc., the Company and Shareholder Representative Services LLC, dated as of
September 23, 2015.

2.
Agreement and Plan of Merger by and among the Company, Prosper Healthcare
Lending, LLC, American HealthCare Lending, LLC and Shaun Sorensen, as Agent for
the Company Holders, dated as of January 23, 2015.

(g) [***]
(h) [***]
(i)
1.
Offer Letter by and between the Company and Sachin Adarkar, dated as of August
7, 2009.

2.
Offer Letter by and between the Company and Kunal Kaul, dated as of December 1,
2015.

3.
Offer Letter by and between the Company and David Kimball, dated as of February
13, 2016 (CFO).

4.
Offer Letter by and between the Company and David Kimball, dated as of November
23, 2016 (CEO).

5.
Offer Letter by and between the Company and Brad Pennington, dated as of January
30, 2012.

6.
Letter by and between the Company and Brad Pennington, dated as of November 18,
2016.

7.
Offer Letter by and between the Company and Usama Ashraf, dated as of January
19, 2017.



(j)    
None.
(k)
[***][14 pages redacted]







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(r) Employees.


(i)
 Executive Officer
Title
Current Annual Base Salary
2015 Bonus*
Projected 2016 Bonus****
David Kimball
Chief Executive Officer and Chief Financial Officer
$500,000
[***] **
$257,812.50
Ron Suber
President
[***]
[***] 
[***]
Brad Pennington
Chief Risk Officer
$350,000
[***]
$262,500
Sachin Adarkar
General Counsel, Chief Compliance Officer and Secretary
[***]
[***]
[***]
Kunal Kaul
Executive VP, Operations
$300,000
[***] ***
$225,000



* 2015 bonuses were paid in first quarter of 2016.
** For CFO sign-on bonus.
***Mr. Kaul’s bonus was prorated based on his start date.
**** The Company expects to pay 2016 bonuses in March 2017.




(ii)
[***]









--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(s) Litigation.
1.
Colchis, an asset management firm that historically purchased notes and loans on
the Company’s platform as an institutional investor, filed a JAMS demand for
arbitration against Prosper Funding and the Company in April 2015 asserting
claims in regard to the Colchis Agreement.  The case number is JAMS Reference
No. 1100080774, and the arbitrator is Hon. Irma Gonzalez.  The parties sought
declaratory and injunctive relief as to whether certain policies implemented and
products offered by the Company and Prosper Funding comply with, or
alternatively, violate the operative agreements’ most favored nation, first come
first served, and other asserted contract provisions.  The parties also sought
declaratory and injunctive relief as to whether certain substantive rights
survive interminably under the contracts after termination or expiration of the
agreements, including the alleged right to bid on all loans and notes on a first
come, first served basis through an active platform.   A nine-day hearing was
held in July 2016, with post-hearing briefing submitted and closing arguments
made in September 2016. On October 17, 2016, the arbitrator issued a final award
in favor of Colchis. 

On November 17, 2016, PMI, PFL and Colchis entered into a Settlement and Release
Agreement, pursuant to which Colchis agreed to terminate the Colchis agreements
and waive all rights conferred under such agreements in exchange for a $9
million cash payment by PMI and an agreement by PMI to issue a warrant to
purchase shares of a new series of preferred stock representing 7% of PMI’s
capitalization on a fully diluted basis as of the date of the issuance of the
warrant for $.01 per share (“Colchis Warrant”). The Colchis Warrant was issued
by PMI to Colchis on December 16, 2016.
2.
[***]

3.
[***]

4.
[***]

5.
See Section (k) of Schedule 7.1(q)(i).

6.
See Schedule 7.1(q)(ii), Item 2.

7.
See Schedule 7.1(o), Item 8.










--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(t) Tax.


(i)
[***]
(iii)
[***]
(iv)
[***]         











--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.


Schedule 7.1(u) Brokers.


The Engagement Letter, pursuant to which the Company has engaged FT Partners as
its financial and strategic advisor in connection with possible transactions
involving the Company.





